Exhibit 10.1

REAL ESTATE SALE AGREEMENT

FOR

BENT TREE GREEN

BETWEEN

CMD REALTY INVESTMENT FUND II, L.P.

AND

HARVARD PROPERTY TRUST, LLC,

D/B/A BEHRINGER HARVARD FUNDS

November    , 2006


--------------------------------------------------------------------------------




REAL ESTATE SALE AGREEMENT

This REAL ESTATE SALE AGREEMENT (“Agreement”) is made on November      , 2006
(“Effective Date”) between CMD REALTY INVESTMENT FUND II, L.P., an Illinois
limited partnership (“Seller”), and HARVARD PROPERTY TRUST, LLC, a Delaware
limited liability company, d/b/a Behringer Harvard Funds (“Purchaser”).


1.             PURCHASE AND SALE.  SELLER AGREES TO SELL TO PURCHASER, AND
PURCHASER AGREES TO PURCHASE FROM SELLER, THE PROPERTY FOR THE PURCHASE PRICE
AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.


2.             PURCHASE PRICE.  THE PURCHASE PRICE (THE “PURCHASE PRICE”) FOR
THE PROPERTY SHALL BE TWELVE MILLION THREE HUNDRED FIFTY THOUSAND AND NO/100THS
DOLLARS ($12,350,000.00).


3.             PROPERTY.  “PROPERTY” MEANS ALL OF SELLER’S RIGHT, TITLE AND
INTEREST IN (A) THE LAND DESCRIBED ON EXHIBIT A (THE “LAND”); (B) ALL EASEMENTS
AND OTHER RELATED RIGHTS APPURTENANT TO THE LAND (COLLECTIVELY,
“APPURTENANCES”); (C) ALL IMPROVEMENTS LOCATED ON THE LAND (“IMPROVEMENTS”) (THE
LAND, APPURTENANCES AND IMPROVEMENTS ARE REFERRED TO COLLECTIVELY AS THE “REAL
PROPERTY”); (D) ALL PLANS AND SPECIFICATIONS RELATED TO THE REAL PROPERTY,
INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY CAD DRAWINGS AND OTHER BUILDING
INFORMATION IN SELLER’S POSSESSION (“PLANS”); (E) ALL TANGIBLE PERSONAL PROPERTY
LOCATED ON THE REAL PROPERTY (EXCLUDING THE PROPERTY DESCRIBED ON EXHIBIT B);
(F) ALL LEASES, LICENSES AND OTHER SIMILAR AGREEMENTS TO OCCUPY THE REAL
PROPERTY DESCRIBED IN EXHIBIT C AND ALL NEW LEASES (AS DEFINED IN SECTION 11 OF
THIS AGREEMENT) (COLLECTIVELY, THE “LEASES”); (G) ALL COMMISSION AND BROKERAGE
AGREEMENTS DESCRIBED IN EXHIBIT D AND ALL NEW COMMISSION AGREEMENTS (AS DEFINED
IN SECTION 11 OF THIS AGREEMENT) (COLLECTIVELY, THE “COMMISSION AGREEMENTS”);
(H) ALL SERVICE CONTRACTS DESCRIBED IN EXHIBIT E AND ALL NEW SERVICE CONTRACTS
(AS DEFINED IN SECTION 11 OF THIS AGREEMENT) (COLLECTIVELY, THE “SERVICE
CONTRACTS”); AND (I) ALL BOOKS, RECORDS, MARKETING MATERIALS, LOGOS, TRADEMARKS
AND TRANSFERABLE WARRANTIES, LICENSES AND PERMITS RELATED SOLELY TO THE USE OR
OWNERSHIP OF THE REAL PROPERTY, BUT EXCLUDING THE NAME “CMD” AND ALL VARIATIONS
THEREOF AND ANY WEBSITES MAINTAINED BY SELLER OR ANY OF ITS AFFILIATES.


4.             EARNEST MONEY DEPOSIT.  SELLER AND PURCHASER HAVE EXECUTED AND
DELIVERED TO EACH OTHER AND REPUBLIC TITLE OF TEXAS, INC. (LOCATED AT
2626 HOWELL STREET, 10TH FLOOR, DALLAS, TEXAS 75204) (“ESCROW AGENT”) THE ESCROW
AGREEMENT BETWEEN SELLER, PURCHASER AND ESCROW AGENT IN THE FORM ATTACHED HERETO
AS EXHIBIT F (“EARNEST MONEY ESCROW AGREEMENT”).  PURCHASER WILL DEPOSIT FIVE
HUNDRED THOUSAND AND NO/100THS DOLLARS ($500,000.00) (“INITIAL EARNEST MONEY
DEPOSIT”) WITH ESCROW AGENT, WITHIN THREE (3) BUSINESS DAY (AS DEFINED IN
SECTION 20(E) OF THIS AGREEMENT) AFTER MUTUAL EXECUTION AND DELIVERY OF THIS
AGREEMENT BY THE PARTIES HERETO, BY FEDERALLY INSURED WIRE TRANSFER TO THE
ACCOUNT OF ESCROW AGENT PURSUANT TO THE WIRE TRANSFER INSTRUCTIONS PROVIDED TO
PURCHASER BY ESCROW AGENT.  IN THE EVENT THAT PURCHASER DOES NOT EXERCISE ITS
RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 9 HEREOF, PURCHASER SHALL
DEPOSIT AN ADDITIONAL FIVE HUNDRED THOUSAND AND NO/100THS DOLLARS ($500,000.00)
(THE “ADDITIONAL EARNEST MONEY DEPOSIT”) WITH ESCROW AGENT WITHIN THREE (3)
BUSINESS DAYS AFTER THE TERMINATION DATE (AS DEFINED BELOW), WHICH ADDITIONAL
EARNEST MONEY DEPOSIT SHALL BECOME


--------------------------------------------------------------------------------



PART OF THE “EARNEST MONEY DEPOSIT” HEREUNDER AND HELD PURSUANT TO THE TERMS OF
THE EARNEST MONEY ESCROW AGREEMENT.  FOR PURPOSES OF THE AGREEMENT, THE TERM
“EARNEST MONEY DEPOSIT” SHALL MEAN THE INITIAL EARNEST MONEY DEPOSIT, TOGETHER
WITH (IF APPLICABLE) THE ADDITIONAL EARNEST MONEY DEPOSIT; IN THE EVENT THAT
PURCHASER FAILS TO DEPOSIT WITH ESCROW AGENT ALL OR ANY PORTION OF THE
ADDITIONAL EARNEST MONEY DEPOSIT, IF APPLICABLE, AS AND WHEN REQUIRED HEREUNDER,
AND PURCHASER DOES NOT CURE SUCH FAILURE WITHIN TWO (2) BUSINESS DAYS AFTER
WRITTEN NOTICE FROM SELLER OF SUCH FAILURE, SELLER SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT BY DELIVERING WRITTEN NOTICE THEREOF TO PURCHASER AND
RECEIVE THE DISBURSEMENT OF THE FULL AMOUNT OF THE INITIAL EARNEST MONEY
DEPOSIT, WHEREUPON THE PARTIES, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
SHALL HAVE NO FURTHER OBLIGATIONS HEREUNDER.  IN THE EVENT THAT THE EARNEST
MONEY DEPOSIT (AND/OR ANY INTEREST THEREON) IS REQUIRED TO BE PAID TO SELLER OR
PURCHASER PURSUANT TO THE TERMS OF THIS AGREEMENT, SELLER AND PURCHASER WILL
EACH EXECUTE AND DELIVER TO ESCROW AGENT A WRITTEN DIRECTION TO DISBURSE THE
EARNEST MONEY DEPOSIT (AND/OR SUCH INTEREST) TO SUCH PERSON.


5.             INDEPENDENT CONSIDERATION.  UPON EXECUTION OF THIS AGREEMENT,
PURCHASER HAS DELIVERED TO SELLER, AND SELLER ACKNOWLEDGES RECEIPT OF, FIFTY AND
NO/100 DOLLARS ($50.00) (THE “INDEPENDENT CONSIDERATION”), AS CONSIDERATION FOR
PURCHASER’S RIGHT TO PURCHASE THE PROPERTY AND FOR SELLER’S EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT.  THE INDEPENDENT CONSIDERATION IS IN ADDITION
TO AND INDEPENDENT OF ANY OTHER CONSIDERATION OR PAYMENT PROVIDED FOR IN THIS
AGREEMENT, IS NON-REFUNDABLE AND SHALL BE RETAINED BY SELLER NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT.


6.             DUE DILIGENCE.


(A)           SUBJECT TO THE RIGHTS OF TENANTS AT THE PROPERTY, PURCHASER AND
ANY REPRESENTATIVES DESIGNATED BY PURCHASER MAY, AT PURCHASER’S EXPENSE, AT
REASONABLE TIMES AND UPON REASONABLE PRIOR NOTICE TO SELLER, TO THE EXTENT
REASONABLY NECESSARY IN CONNECTION WITH THE PURCHASE OF THE PROPERTY,
(A) INSPECT ANY DOCUMENTS AND MATERIALS RELATED TO THE PROPERTY WHICH ARE IN THE
POSSESSION OF SELLER, EXCEPT AS EXCLUDED AS PROVIDED BELOW (COLLECTIVELY, THE
“EVALUATION MATERIALS”) ON THE EXPRESS CONDITION THAT PURCHASER AGREES TO TREAT
THE EVALUATION MATERIALS CONFIDENTIAL, AS PROVIDED IN THIS AGREEMENT, AND
(B) INSPECT THE REAL PROPERTY (PROVIDED THAT SUCH INSPECTIONS OF THE REAL
PROPERTY SHALL BE NON-INVASIVE EXCEPT TO THE EXTENT APPROVED IN WRITING BY
SELLER IN ITS SOLE AND ABSOLUTE DISCRETION) (COLLECTIVELY, “INSPECTIONS”). 
PURCHASER ACKNOWLEDGES AND AGREES THAT THE EVALUATION MATERIALS ARE BEING
PROVIDED BY SELLER AS AN ACCOMMODATION TO PURCHASER AND WITHOUT REPRESENTATION,
RECOURSE OR WARRANTY BY SELLER AS TO THE ACCURACY OR COMPLETENESS THEREOF OR THE
SUITABILITY OF THE INFORMATION CONTAINED THEREIN FOR ANY PURPOSE WHATSOEVER,
UNLESS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT.  ALL ACTIONS TAKEN BY OR
ON BEHALF OF PURCHASER SHALL BE IN ACCORDANCE WITH ALL APPLICABLE LAWS, RULES
AND REGULATIONS OF THE APPROPRIATE GOVERNMENTAL AUTHORITIES HAVING JURISDICTION
OVER THE REAL PROPERTY.  IN ADDITION, SUBJECT TO THE RIGHTS OF TENANTS AT THE
PROPERTY, PURCHASER SHALL HAVE THE RIGHT TO INTERVIEW THE TENANTS UNDER THE
LEASES, DURING REASONABLE BUSINESS HOURS AND UPON NOT LESS THAN THREE (3)
BUSINESS DAYS’ PRIOR NOTICE TO SELLER, PROVIDED, HOWEVER, THAT SELLER SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, TO HAVE A REPRESENTATIVE OF SELLER ACCOMPANY
PURCHASER OR PURCHASER’S REPRESENTATIVES ON SUCH TENANT INTERVIEWS.  SELLER AND
PURCHASER AGREE TO REASONABLY COOPERATE WITH EACH OTHER IN SCHEDULING SUCH
INTERVIEWS.  PURCHASER SHALL (A) NOT INTERFERE WITH THE USE OF THE REAL PROPERTY
BY THE

2


--------------------------------------------------------------------------------





TENANTS UNDER THE LEASES, (B) RESTORE THE REAL PROPERTY TO THE CONDITION WHICH
EXISTED IMMEDIATELY PRIOR TO EACH OF THE INSPECTIONS, (C) DEFEND AND INDEMNIFY
SELLER, ITS PARTNERS AND AFFILIATES, AND EACH OF THEIR OFFICERS, DIRECTORS,
AGENTS AND EMPLOYEES, FROM AND AGAINST ANY AND ALL LIABILITY, LOSS, COST,
EXPENSE AND DAMAGE (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES)
INCURRED BY ANY OF THEM IN CONNECTION WITH THE INSPECTIONS, (D) PROVIDE SELLER,
PROMPTLY AFTER RECEIPT, WITH COPIES OF ALL WRITTEN REPORTS, TESTS AND OTHER
WRITTEN INFORMATION REGARDING THE INSPECTIONS, AND (E) PRIOR TO AND AS A
CONDITION TO ANY INSPECTIONS, DELIVER TO SELLER CERTIFICATES OF INSURANCE
EVIDENCING COMPREHENSIVE LIABILITY INSURANCE (INCLUDING COVERAGE FOR CONTRACTUAL
INDEMNITIES) WITH A COMBINED SINGLE LIMIT OF AT LEAST $2,000,000, IN A FORM
REASONABLY ACCEPTABLE TO SELLER, AND NAMING SELLER AS AN ADDITIONAL INSURED.
NOTWITHSTANDING THE FOREGOING, SELLER SHALL NOT BE REQUIRED TO DISCLOSE OR
DELIVER TO PURCHASER (I) ANY EVIDENCE OF TERMS RELATING TO THE ACQUISITION OF
THE PROPERTY BY SELLER; (II) THE VALUATION OF THE PROPERTY PERFORMED BY OR ON
BEHALF OF SELLER, INCLUDING ANY APPRAISALS OF THE PROPERTY; (III) THE TERMS OF
ANY FINANCING RELATING TO THE PROPERTY; (IV) ANY INFORMATION GENERATED BY OR ON
BEHALF OF SELLER REGARDING THE VALUE OF THE PROPERTY FOR SELLER’S INTERNAL
PURPOSES; (V) ANY MATERIALS OR REPORTS GENERATED OR PRODUCED BY OR ON BEHALF OF
SELLER IN CONNECTION WITH ITS ACQUISITION OR FINANCING OF THE PROPERTY, EXCEPT
FOR THAT CERTAIN REPORT OF PHASE I ENVIRONMENTAL SITE ASSESSMENT FOR THE
PROPERTY PREPARED BY LAW ENGINEERING AND ENVIRONMENTAL SERVICES, INC. OF
ADDISON, TEXAS DATED AUGUST 20, 2002 AS PROJECT NO. 30440-2-0771-09-917 WHICH
HAS BEEN DELIVERED TO PURCHASER; OR (VI) ANY INFORMATION OR REPORTS THAT ARE
ATTORNEY-CLIENT OR WORK PRODUCT DOCTRINE PRIVILEGED.


(B)           PURCHASER HAS ADVISED SELLER THAT PURCHASER MUST CAUSE TO BE
PREPARED UP TO THREE (3) YEARS OF AUDITED FINANCIAL STATEMENTS IN RESPECT OF THE
PROPERTY IN COMPLIANCE WITH CERTAIN LAWS AND REGULATIONS, INCLUDING, WITHOUT
LIMITATION, SECURITIES AND EXCHANGE COMMISSION REGULATION S-X.  SELLER AGREES TO
USE COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH PURCHASER’S AUDITORS IN
THE PREPARATION OF SUCH AUDITED FINANCIAL STATEMENTS (IT BEING UNDERSTOOD AND
AGREED THAT THE FOREGOING COVENANT SHALL SURVIVE THE CLOSING FOR A PERIOD OF ONE
(1) YEAR).  WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE (I) SELLER
SHALL, DURING NORMAL BUSINESS HOURS, ALLOW PURCHASER’S AUDITORS REASONABLE
ACCESS TO SUCH BOOKS AND RECORDS MAINTAINED BY SELLER (AND SELLER’S MANAGER OF
THE PROPERTY) EXCLUSIVELY IN RESPECT OF THE PROPERTY TO THE EXTENT NECESSARY TO
PREPARE AND FILE SUCH AUDITED FINANCIAL STATEMENTS IN COMPLIANCE WITH RULE 3-14
OF REGULATION S-X; AND (II)  IF SELLER HAS AUDITED FINANCIAL STATEMENTS WITH
RESPECT TO THE PROPERTY, SELLER SHALL PROMPTLY PROVIDE PURCHASER’S AUDITORS WITH
A COPY OF SUCH AUDITED FINANCIAL STATEMENTS.  IF AFTER THE CLOSING DATE SELLER
OBTAINS AN AUDITED FINANCIAL STATEMENT IN RESPECT OF THE PROPERTY FOR A FISCAL
PERIOD PRIOR TO THE CLOSING DATE THAT WAS NOT COMPLETED AS OF THE CLOSING DATE,
THEN SELLER SHALL PROMPTLY PROVIDE PURCHASER WITH A COPY OF SUCH AUDITED
FINANCIAL STATEMENT, AND THE FOREGOING COVENANT SHALL SURVIVE CLOSING FOR A
PERIOD OF ONE (1) YEAR.  IN CONSIDERATION FOR THIS AGREEMENT, PURCHASER AGREES
THAT PURCHASER SHALL INDEMNIFY AND HOLD HARMLESS SELLER FROM AND AGAINST ANY AND
ALL LOSS, LIABILITIES, CLAIMS, DEMANDS, AND EXPENSES, OF ANY KIND OR NATURE,
ARISING OUT OF OR IN ANY WAY CONNECTED WITH SELLER’S PROVISION OF THE MATERIALS
REQUIRED BY THIS SECTION 6(B), INCLUDING WITHOUT LIMITATION LAWSUITS BY
SHAREHOLDERS OR REGULATORS OR ANY OTHER PERSONS WHATSOEVER, BUT EXCLUDING CLAIMS
DUE TO SELLER’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, SELLER SHALL ONLY

3


--------------------------------------------------------------------------------





BE OBLIGATED TO PROVIDE TO PURCHASER SELLER’S ACCOUNTING INFORMATION AT THE
PROPERTY LEVEL, AND SHALL NOT BE OBLIGATED TO PROVIDE ANY INFORMATION CONCERNING
SELLER’S CAPITAL STRUCTURE OR DEBT OR ANY PROPRIETARY INFORMATION (AS DEFINED
BELOW).  FOR THE PURPOSES OF THIS AGREEMENT, “PROPRIETARY INFORMATION” SHALL
MEAN (A) INFORMATION CONTAINED IN SELLER’S CREDIT REPORTS, CREDIT
AUTHORIZATIONS, CREDIT OR FINANCIAL ANALYSES OR PROJECTIONS, INVESTMENT
ANALYSES, ACCOUNT SUMMARIES OR OTHER DOCUMENTS PREPARED SOLELY FOR SELLER’S
INTERNAL PURPOSES AND NOT DIRECTLY RELATED TO THE OPERATION OF THE PROPERTY,
INCLUDING ANY VALUATION DOCUMENTS AND INFORMATION REGARDING THE VALUE OF THE
PROPERTY AND THE PRICE PAID BY SELLER THEREFOR; (B) MATERIAL WHICH IS SUBJECT TO
ATTORNEY-CLIENT PRIVILEGE OR WHICH IS ATTORNEY WORK PRODUCT; (C) SALES
CONTRACTS, APPRAISAL REPORTS, LETTERS OR LOAN MATTERS; (D) FINANCIAL STATEMENTS
OR INFORMATION RELATING TO SELLER OR ANY AFFILIATE OF SELLER, BUT PROPERTY LEVEL
FINANCIAL STATEMENTS SHALL NOT BE CONSIDERED TO BE PROPRIETARY INFORMATION; (E)
SELLER’S TAX RETURNS; OR (F) MATERIAL WHICH SELLER IS LEGALLY OR CONTRACTUALLY
REQUIRED TO MAINTAIN AS CONFIDENTIAL.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH HEREIN, PURCHASER EXPRESSLY AGREES THAT SELLER’S DELIVERY OF ANY
INFORMATION UNDER THIS SECTION 6(B) DOES NOT IN ANY MANNER INCREASE ANY
LIABILITY OF SELLER HEREUNDER, OR OBVIATE OR WAIVE THE “AS IS” PROVISIONS OF
SECTION 19 BELOW.


7.             TENANT ESTOPPEL CERTIFICATES AND SNDAS.


(A)           SELLER SHALL DELIVER TO EACH TENANT UNDER THE LEASES(OTHER THAN
THE U.S. GOVERNMENT LEASE FOR REAL PROPERTY WITH SELLER DATED MARCH 12, 2002, AS
AMENDED (‘GSA LEASE”))  A REQUEST TO EXECUTE AND DELIVER TO PURCHASER A TENANT
ESTOPPEL CERTIFICATE WITH RESPECT TO ITS LEASE IN THE FORM AND SUBSTANCE OF
EXHIBIT G.  IN ADDITION, SELLER SHALL DELIVER TO THE GENERAL SERVICES
ADMINISTRATION (“GSA”) A REQUEST TO EXECUTE AND DELIVER A STATEMENT OF FACT WITH
RESPECT TO THE TENANT UNDER THE GSA LEASE IN THE FORM AND SUBSTANCE OF THE
STATEMENT OF FACT CUSTOMARILY USED BY THE APPLICABLE REGIONAL GSA OFFICE
(“STATEMENT OF FACT”).  TO THE EXTENT THAT THE TENANTS UNDER THE LEASES EXECUTE
AND DELIVER TO SELLER SUCH TENANT ESTOPPEL CERTIFICATES (WITH RESPECT TO LEASES
OTHER THAN THE GSA LEASE) AND STATEMENT OF FACT (WITH RESPECT TO THE GSA LEASE),
SELLER SHALL PROMPTLY DELIVER COPIES OF THE SAME (AND AT CLOSING, TO THE EXTENT
DELIVERED BY THE TENANTS, ORIGINALS THEREOF) TO PURCHASER.  NOTWITHSTANDING
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, IT SHALL BE A CONDITION TO
PURCHASER’S OBLIGATION TO CLOSE THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
THAT SELLER SHALL HAVE DELIVERED TO PURCHASER, PRIOR TO OR ON DECEMBER 6, 2007
(THE “ESTOPPEL CONDITION DATE”), TENANT ESTOPPEL CERTIFICATES (WITH RESPECT TO
LEASES OTHER THAN THE GSA LEASE) OR STATEMENT OF FACT (WITH RESPECT TO THE GSA
LEASE) EXECUTED BY (A) TENANTS OCCUPYING NOT LESS THAN SEVENTY-FIVE
PERCENT (75%) OF THE RENTABLE SPACE OF THE IMPROVEMENTS THAT IS ACTUALLY LEASED
AS OF THE EFFECTIVE DATE PURSUANT TO VALID AND EXISTING LEASES WHICH DO NOT
EXPIRE WITHIN ONE HUNDRED TWENTY (120) DAYS OF THE CLOSING DATE (WHICH 75% MUST
INCLUDE ALL TENANTS WHOSE PREMISES IS IN EXCESS OF 5,000 RENTABLE SQUARE FEET)
(SUCH CONDITION BEING REFERRED TO HEREIN AS THE “TENANT ESTOPPEL CONDITION”). 
IN ORDER TO APPLY TOWARDS FULFILLMENT OF THE TENANT ESTOPPEL CONDITION, A
CERTIFICATE MUST (I) BE SUBSTANTIALLY IN THE FORM OF EXHIBIT G (WITH RESPECT TO
LEASES OTHER THAN THE GSA LEASE); PROVIDED, HOWEVER, THAT IN THE EVENT ANY LEASE
PERMITS A TENANT TO PROVIDE AN ESTOPPEL CERTIFICATE ON A SPECIFIED FORM, SHOULD
SAID TENANT EXECUTE THAT FORM OF TENANT ESTOPPEL CERTIFICATE RATHER THAN THE
FORM IN EXHIBIT G, PURCHASER SHALL, SUBJECT TO THE FURTHER TERMS OF THIS
SECTION 7(A), ACCEPT THAT FORM AND THE

4


--------------------------------------------------------------------------------





STATEMENT OF FACT (WITH RESPECT TO THE GSA LEASE) AND (II) NOT CONTAIN ANY
DESCRIPTIONS OF TERMS AND CONDITIONS THAT ARE MATERIALLY INCONSISTENT WITH THE
ACTUAL TERMS AND CONDITIONS OF THE APPLICABLE LEASE OR DISCLOSE ANY OTHER MATTER
THAT WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE VALUE OF THE PROPERTY (EXCEPT A
MONETARY DEFAULT BY INTELLICARE, INC. UNDER ITS LEASE), IT BEING EXPRESSLY
AGREED AND ACKNOWLEDGED BY PURCHASER THAT, (I) A TENANT ESTOPPEL CERTIFICATE
SHALL NOT FAIL TO QUALIFY TOWARDS THE FULFILLMENT OF THE TENANT ESTOPPEL
CONDITION IF THE APPLICABLE TENANT INSERTS OR INCLUDES PHRASES SUCH AS “TO
TENANT’S KNOWLEDGE” OR “IN ALL MATERIAL RESPECTS” OR OTHER SIMILAR KNOWLEDGE OR
MATERIALITY QUALIFICATION TO ANY OF THE STATEMENTS CONTAINED IN SUCH TENANT
ESTOPPEL CERTIFICATE OR DISCLOSES ANY NEW LEASES OR NEW COMMISSION AGREEMENTS
ENTERED INTO IN ACCORDANCE WITH SECTION 11(A) OR ANY NEW LEASE COSTS INCURRED IN
ACCORDANCE WITH SECTION 13(G) OF THIS AGREEMENT, AND (II) IN THE EVENT ANY
TENANT DISCLOSES ON ITS TENANT ESTOPPEL CERTIFICATE AN OBLIGATION OR DEFAULT BY
THE LANDLORD UNDER ITS LEASE WHICH MAY BE PAID OR CURED BY THE PAYMENT OF A
DEFINITE AND ASCERTAINABLE AMOUNT (“CLAIMED AMOUNT”), SELLER SHALL HAVE THE
RIGHT (BUT NOT THE OBLIGATION) TO CREDIT PURCHASER AT CLOSING IN THE AMOUNT OF
THE CLAIMED AMOUNT, AND IF SELLER DOES SO CREDIT PURCHASER AT CLOSING, THE
APPLICABLE DISCLOSURE ON SUCH TENANT ESTOPPEL CERTIFICATE SHALL NOT CAUSE THE
SAME TO FAIL TO QUALIFY AS AN ACCEPTABLE TENANT ESTOPPEL (IF APPLICABLE) FOR
PURPOSES OF FULFILLING THE TENANT ESTOPPEL CONDITION.  IN THE EVENT THAT THE
TENANT ESTOPPEL CONDITION IS NOT SATISFIED PRIOR TO THE ESTOPPEL CONDITION DATE,
PURCHASER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY DELIVERING WRITTEN
NOTICE THEREOF TO SELLER BEFORE 5:00 P.M. ON THE ESTOPPEL CONDITION DATE; IF
PURCHASER DOES NOT DULY AND TIMELY TERMINATE THIS AGREEMENT PURSUANT TO THIS
SENTENCE, THEN PURCHASER SHALL BE DEEMED TO HAVE WAIVED ITS RIGHT TO TERMINATE
THIS AGREEMENT PURSUANT TO THIS SECTION 7.


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IF SELLER HAS NOT SATISFIED THE TENANT ESTOPPEL CONDITION ON OR
BEFORE THE DATE THAT IS TWO (2) BUSINESS DAYS PRIOR TO THE ESTOPPEL CONDITION
DATE, THEN SELLER AND PURCHASER SHALL EACH HAVE THE RIGHT (THE “EXTENSION
RIGHT”) TO EXTEND BOTH THE ESTOPPEL CONDITION DATE AND THE CLOSING DATE (AS
DEFINED IN SECTION 12 OF THIS AGREEMENT) (AN EQUAL NUMBER OF BUSINESS DAYS) FOR
UP TO TEN (10) BUSINESS DAYS BY PROVIDING WRITTEN NOTICE OF SUCH ELECTION TO THE
OTHER ON OR BEFORE 5:00 P.M. ON THE ESTOPPEL CONDITION DATE IN WHICH EVENT THE
ESTOPPEL CONDITION DATE AND THE CLOSING DATE SHALL BE THE LATEST OF SUCH
EXTENDED DATES AS CONTAINED IN SELLER’S OR PURCHASER’S EXTENSION NOTICE.


(C)           IN THE EVENT THAT SELLER IS UNABLE TO SATISFY THE TENANT ESTOPPEL
CONDITION BY THE ESTOPPEL CONDITION DATE, AS SUCH DATE MAY HAVE BEEN EXTENDED BY
SELLER OR PURCHASER PURSUANT TO THIS AGREEMENT, SELLER SHALL NOT BE IN DEFAULT
UNDER THIS AGREEMENT.  HOWEVER, IF THE TENANT ESTOPPEL CONDITION IS NOT
FULFILLED AS OF THE ESTOPPEL CONDITION DATE, AS SUCH DATE MAY HAVE BEEN EXTENDED
BY SELLER OR PURCHASER PURSUANT TO THIS AGREEMENT, THEN PURCHASER SHALL HAVE THE
OPTION (WHICH MUST BE ELECTED BY WRITTEN NOTICE TO SELLER, AND IF WRITTEN NOTICE
IS NOT GIVEN, THEN PURCHASER SHALL BE DEEMED TO HAVE ELECTED OPTION (A) BELOW)
EITHER TO (A) WAIVE THE TENANT ESTOPPEL CONDITION, OR (B) TERMINATE THIS
AGREEMENT, IN WHICH EVENT ALL OF THE EARNEST MONEY SHALL BE RETURNED TO
PURCHASER.

5


--------------------------------------------------------------------------------





(D)           SELLER AGREES TO COOPERATE WITH PURCHASER TO OBTAIN SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENTS (“SNDAS”) FROM TENANTS UNDER LEASES
SELECTED BY PURCHASER’S LENDER.  PURCHASER SHALL PREPARE ALL SUCH SNDAS AND
DELIVER THEM TO SELLER FOR SUBMISSION TO THE TENANTS.  AS AND WHEN RECEIVED BY
SELLER, SELLER SHALL DELIVER COPIES OF THE EXECUTED SNDAS TO PURCHASER AND
ORIGINALS OF ALL SUCH SNDAS RECEIVED SHALL BE DELIVERED TO PURCHASER AT
CLOSING.  IF THE TRANSACTION CONTEMPLATED HEREIN FAILS TO CLOSE FOR ANY REASON
WHATSOEVER, PURCHASER SHALL RETURN TO SELLER ALL SUCH COPIES OF THE EXECUTED
SNDAS PREVIOUSLY DELIVERED TO PURCHASER.  THE FAILURE TO OBTAIN SNDAS FROM ALL
OR ANY OF THE SELECTED TENANTS SHALL NOT CONSTITUTE A DEFAULT BY SELLER
HEREUNDER OR OTHERWISE ENTITLE PURCHASER TO DELAY THE CLOSING OR TERMINATE THIS
AGREEMENT.


8.             TITLE INSURANCE AND SURVEY.


(A)           TITLE COMMITMENT AND SURVEY.  SELLER HAS DELIVERED TO PURCHASER
COPIES OF (I) THE TITLE INSURANCE COMMITMENT (THE “TITLE COMMITMENT”) ISSUED BY
FIRST AMERICAN TITLE INSURANCE COMPANY (THE “TITLE COMPANY”) DESCRIBED ON
EXHIBIT H AND COPIES OF THE UNDERLYING TITLE DOCUMENTS REFERENCED IN SCHEDULE B
THEREOF AND (II) THE SURVEY DESCRIBED ON EXHIBIT I (THE “SURVEY”).


(B)           PERMITTED EXCEPTIONS.  “PERMITTED EXCEPTIONS” SHALL MEAN: 
(I) MATTERS SET FORTH IN EXHIBIT J, (II) MATTERS ARISING OUT OF AN ACT OF
PURCHASER OR ITS REPRESENTATIVES, AGENTS, EMPLOYEES OR INDEPENDENT CONTRACTORS,
(III) MATTERS REMOVED FROM THE TITLE COMMITMENT OR OVER WHICH THE TITLE COMPANY
HAS COMMITTED IN WRITING TO INSURE, (IV) MATTERS WHICH ARISE FROM A CASUALTY OR
CONDEMNATION WHICH HAS OCCURRED AFTER THE DATE OF THIS AGREEMENT, (V) TO THE
EXTENT NOT SET FORTH ON EXHIBIT J, MATTERS DISCLOSED BY THE TITLE COMMITMENT,
AND (VI) OTHER MATTERS WHICH HAVE BEEN APPROVED IN WRITING BY PURCHASER.


(C)           CLOSING CONDITION.  THE OBLIGATION OF PURCHASER TO PURCHASE THE
PROPERTY ON THE CLOSING DATE IS CONDITIONED UPON THE ISSUANCE BY TITLE COMPANY
OF A PRO FORMA TITLE INSURANCE POLICY FOR, OR A “MARKED UP” WRITTEN COMMITMENT
TO ISSUE, A TEXAS STANDARD FORM T-1 OWNER’S TITLE INSURANCE POLICY PURSUANT TO
THE TERMS OF THE TITLE COMMITMENT (THE “TITLE POLICY”), PROVIDED THAT THE TITLE
POLICY SHALL (I) BE SUBJECT ONLY TO THE PERMITTED EXCEPTIONS, (II) BE DATED AS
OF THE DATE OF THE CLOSING, (III) NAME PURCHASER AS THE INSURED, AND (IV) IF
REQUESTED BY PURCHASER IN WRITING, BE REVISED TO LIMIT THE STANDARD EXCEPTION
DEALING WITH AREA, BOUNDARIES AND OTHER MATTERS, TO “SHORTAGES IN AREA”
(PROVIDED THAT, IF PURCHASER REQUESTS SAME, PURCHASER SHALL BE RESPONSIBLE FOR
THE COST OF SUCH SURVEY EXCEPTION DELETION).  IF THE TITLE COMPANY DOES NOT
ISSUE THE TITLE POLICY AT THE CLOSING IN ACCORDANCE WITH THE TERMS OF THIS
SECTION 8(C), AND THE CLOSING DOES NOT OCCUR, THEN PURCHASER SHALL HAVE THE
RIGHT, AS ITS SOLE AND EXCLUSIVE REMEDY THEREFOR, TO TERMINATE THIS AGREEMENT BY
DELIVERY OF WRITTEN NOTICE TO SELLER BEFORE 5:00 P.M. ON THE CLOSING DATE. 
PURCHASER SHALL NOT HAVE THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THE
FOREGOING SENTENCE IF THE TITLE POLICY IS NOT ISSUED AT CLOSING AS A RESULT OF
PURCHASER’S FAILURE TO DELIVER ANY DOCUMENTS OR OTHER MATERIALS REQUIRED TO BE
DELIVERED BY OR ON BEHALF OF PURCHASER PURSUANT TO THE TITLE COMMITMENT.

6


--------------------------------------------------------------------------------





9.             TERMINATION.  PURCHASER MAY TERMINATE THIS AGREEMENT FOR ANY
REASON IN ITS SOLE AND ABSOLUTE DISCRETION BY DELIVERING TO SELLER WRITTEN
NOTICE OF SUCH TERMINATION PRIOR TO 5:00 P.M. ON NOVEMBER 29, 2006 (THE
“TERMINATION DATE”).  IF PURCHASER ELECTS TO TERMINATE THIS AGREEMENT BY WRITTEN
NOTICE ON OR PRIOR TO THE TERMINATION DATE, THE EARNEST MONEY DEPOSIT (TOGETHER
WITH ALL INTEREST THEREON) SHALL BE PROMPTLY RELEASED TO PURCHASER.


10.           REPRESENTATIONS AND WARRANTIES.


(A)           MUTUAL.  SELLER AND PURCHASER EACH REPRESENT AND WARRANT TO THE
OTHER THAT IT (A) IS DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS OF THE
STATE OF ILLINOIS (IN THE CASE OF SELLER) AND THE STATE OF DELAWARE (IN THE CASE
OF PURCHASER), (B) IS QUALIFIED TO DO BUSINESS IN THE STATE IN WHICH THE REAL
PROPERTY IS LOCATED, AND (C) HAS FULL AUTHORITY AND CAPACITY TO ENTER INTO AND
PERFORM THIS AGREEMENT AND EACH AGREEMENT, DOCUMENT AND INSTRUMENT TO BE
EXECUTED AND DELIVERED BY IT PURSUANT THIS AGREEMENT.


(B)           SELLER’S ADDITIONAL REPRESENTATIONS AND WARRANTIES.  SELLER
REPRESENTS AND WARRANTS TO PURCHASER AS OF THE DATE HEREOF (AND, SUBJECT TO
SUBSECTION (C) BELOW, SHALL BE DEEMED TO REPRESENT AND WARRANT TO PURCHASER AS
OF THE CLOSING DATE) THE FOLLOWING:


(I)            LEASES. TO SELLER’S ACTUAL KNOWLEDGE, THE DOCUMENTS DESCRIBED ON
EXHIBIT C ATTACHED HERETO CONSTITUTE ALL OF THE LEASES AND OTHER OCCUPANCY
AGREEMENTS (AND ALL AMENDMENTS THERETO), OTHER THAN SUBLEASES, CURRENTLY IN
EFFECT WITH RESPECT TO THE REAL PROPERTY.  SELLER HAS DELIVERED TO PURCHASER
TRUE, CORRECT AND COMPLETE COPIES OF ALL OF THE DOCUMENTS DESCRIBED ON EXHIBIT C
ATTACHED HERETO.  TO SELLER’S ACTUAL KNOWLEDGE, THE LEASES ARE IN FULL FORCE AND
EFFECT AS THEY RELATE TO THE OBLIGATIONS OF LANDLORD THEREUNDER, AND THERE ARE
NO MATERIAL WRITTEN OR MATERIAL ORAL ENFORCEABLE AGREEMENTS BETWEEN SELLER AND
THE TENANTS UNDER THE LEASES OTHER THAN AS SET FORTH IN THE LEASES.


(II)           LEASING COMMISSION AGREEMENTS.  SELLER HAS NOT ENTERED INTO ANY
WRITTEN AGREEMENTS WITH BROKERS PROVIDING FOR THE PAYMENT BY SELLER OF LEASING
COMMISSIONS OR FEES FOR PROCURING TENANTS WITH RESPECT TO ANY LEASE IN EFFECT AS
OF THE EFFECTIVE DATE HEREOF, EXCEPT AS DISCLOSED IN THE LEASES OR ON EXHIBIT D
HERETO.  SELLER HAS NOT AGREED IN WRITING TO PAY AND, TO SELLER’S KNOWLEDGE,
THERE ARE NO LEASING COMMISSIONS, FEES OR OTHER COMPENSATION PAYABLE IN RESPECT
OF THE EXERCISE OF RENEWAL, EXTENSION OR EXPANSION OPTIONS SET FORTH IN THE
LEASES EXISTING AS OF THE EFFECTIVE DATE EXCEPT AS DISCLOSED IN THE LEASES OR ON
EXHIBIT D.


(III)          SERVICE CONTRACTS.  TO SELLER’S ACTUAL KNOWLEDGE, THE DOCUMENTS
DESCRIBED ON EXHIBIT E ATTACHED HERETO CONSTITUTE ALL OF THE AGREEMENTS
(INCLUDING AMENDMENTS AND MODIFICATIONS THERETO) REGARDING THE SERVICE
CONTRACTS.  SELLER HAS DELIVERED TO PURCHASER TRUE AND CORRECT COPIES OF ALL OF
THE DOCUMENTS DESCRIBED ON EXHIBIT E ATTACHED HERETO.

7


--------------------------------------------------------------------------------





(IV)          LEGAL COMPLIANCE.  SELLER HAS NOT RECEIVED WRITTEN NOTICE FROM ANY
GOVERNMENTAL ENTITY OR INSTRUMENTALITY INDICATING THAT THE REAL PROPERTY
VIOLATES OR FAILS TO COMPLY IN ANY MATERIAL RESPECT WITH ANY GOVERNMENTAL OR
JUDICIAL LAW, ORDER, RULE OR REGULATION, WHICH VIOLATION OR FAILURE TO COMPLY
HAS NOT BEEN CURED.


(V)           JUDICIAL ACTIONS.  TO SELLER’S ACTUAL KNOWLEDGE, THERE ARE NO, AND
SELLER HAS NOT RECEIVED WRITTEN NOTICE OF ANY, PENDING OR THREATENED CLAIMS,
LAWSUITS, ARBITRATIONS OR OTHER SIMILAR ACTIONS AGAINST THE PROPERTY, WHICH, IF
ADVERSELY DETERMINED, WOULD:  (A) RESTRAIN THE CONSUMMATION OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT, (B) HAVE A MATERIAL ADVERSE EFFECT ON THE
PROPERTY AFTER CLOSING, OR (C) RESULT IN ANY LIEN OR ENCUMBRANCE AGAINST THE
PROPERTY.


(VI)          FOREIGN PERSON.  SELLER IS NOT A “FOREIGN PERSON” WITHIN THE
MEANING OF SECTION 1445(F)(3) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


(C)           KNOWLEDGE.  WHENEVER USED IN THIS AGREEMENT, THE PHRASE “TO
SELLER’S ACTUAL KNOWLEDGE” AND SIMILAR PHRASES SHALL BE LIMITED IN MEANING TO
THE ACTUAL (AS DISTINGUISHED FROM IMPLIED, IMPUTED OR CONSTRUCTIVE) KNOWLEDGE OF
JOSEPH BOWAR (SENIOR VICE PRESIDENT) AND KEVIN BRANDS (ASSET MANAGER) WITHOUT
INDEPENDENT INQUIRY OR INVESTIGATION, AND WITHOUT IMPUTATION TO SUCH INDIVIDUAL
OR SELLER OF FACTS AND MATTERS OTHERWISE WITHIN THE PERSONAL KNOWLEDGE OF ANY
OTHER OFFICERS OR EMPLOYEES OF SELLER OR THIRD PARTIES.


(D)           CLOSING CONDITION.  PURCHASER’S OBLIGATION TO CLOSE THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT IS CONDITIONED UPON THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN SECTION 10(B) BEING TRUE
AND CORRECT AS OF THE CLOSING DATE IN ALL MATERIAL RESPECTS, EXCEPT IT SHALL NOT
BE A FAILURE OF SUCH CONDITION IF (I) SUCH REPRESENTATION OR WARRANTY IS UNTRUE
OR INACCURATE AS THE RESULT OF (A) ANY ACTION BY SELLER WHICH IS PERMITTED UNDER
THE TERMS OF THIS AGREEMENT OR (B) ANY IMMATERIAL, MONETARY DEFAULT OR OTHER
NON-MONETARY DEFAULT BY A TENANT UNDER A LEASE OCCURRING AFTER THE EFFECTIVE
DATE OR (II) PURCHASER HAD KNOWLEDGE OF SUCH UNTRUTH OR INACCURACY ON OR PRIOR
TO THE TERMINATION DATE.  IF, PRIOR TO CLOSING, SELLER DISCLOSES TO PURCHASER,
OR PURCHASER DISCOVERS OR HAS KNOWLEDGE OF, ANY MISREPRESENTATION OF, OR
INACCURACY WITH RESPECT TO, ANY OF THE REPRESENTATIONS AND WARRANTIES OF SELLER
CONTAINED IN SECTION 10(B) AND SELLER IS UNABLE OR UNWILLING TO CURE SUCH
INACCURACY PRIOR TO CLOSING SUCH THAT THE CONDITION TO CLOSING SET FORTH IN THIS
SECTION 10(D) IS NOT SATISFIED AS OF THE CLOSING DATE, THEN PURCHASER SHALL HAVE
THE RIGHT TO TERMINATE THIS AGREEMENT BY DELIVERING WRITTEN NOTICE OF SUCH
TERMINATION TO SELLER BEFORE THE CLOSING.  IF PURCHASER DOES NOT DULY AND TIMELY
TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 10(D), THEN PURCHASER SHALL BE
DEEMED TO HAVE WAIVED ITS RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 10(D) AND (X) SUCH REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED TO
HAVE BEEN MODIFIED TO EXCEPT THEREFROM SUCH INFORMATION DISCLOSED BY SELLER,
DISCOVERED BY PURCHASER, OR OF WHICH PURCHASER HAS KNOWLEDGE AND (Y) PURCHASER
SHALL BE DEEMED TO HAVE WAIVED ALL CLAIMS FOR BREACH OF SUCH REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO SUCH INFORMATION.

8


--------------------------------------------------------------------------------





11.           NEW LEASES, COMMISSION AGREEMENTS AND SERVICE CONTRACTS.


(A)           NEW LEASES AND COMMISSION AGREEMENTS.


(I)            PRE-TERMINATION DATE.  PRIOR TO AND ON THE TERMINATION DATE,
SELLER SHALL HAVE THE RIGHT TO ENTER INTO ANY NEW LEASES FOR OCCUPANCY WITHIN
THE REAL PROPERTY, OR ANY EXTENSIONS, EXPANSIONS, TERMINATIONS OR OTHER
MODIFICATIONS OF THE TERMS OF ANY OF THE EXISTING LEASES (INDIVIDUALLY, A “NEW
LEASE”, AND COLLECTIVELY, “NEW LEASES”), AND ANY RELATED NEW COMMISSION OR
BROKERAGE AGREEMENTS (INDIVIDUALLY, A “NEW COMMISSION AGREEMENT”, AND
COLLECTIVELY, “NEW COMMISSION AGREEMENTS”), PROVIDED SELLER SHALL DELIVER TO
PURCHASER A COPY OF THE NEW LEASE AND NEW COMMISSION AGREEMENT PROMPTLY
THEREAFTER AND IN NO EVENT LATER THAN THE SECOND (2ND) BUSINESS DAY PRIOR TO THE
TERMINATION DATE.


(II)           POST-TERMINATION DATE.  AFTER THE TERMINATION DATE, SELLER SHALL
NOT ENTER INTO A NEW LEASE OR NEW COMMISSION AGREEMENT WITHOUT THE PRIOR WRITTEN
CONSENT OF PURCHASER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED, AND WHICH CONSENT SHALL BE DEEMED TO HAVE BEEN GIVEN IF
PURCHASER FAILS TO DISAPPROVE IN WRITING OF THE NEW LEASE AND NEW COMMISSION
AGREEMENT WITHIN FIVE (5) BUSINESS DAYS AFTER PURCHASER’S RECEIPT OF SELLER’S
WRITTEN REQUEST FOR SUCH CONSENT (TOGETHER WITH A COPY OF THE NEW LEASE AND NEW
COMMISSION AGREEMENT).


(III)          NEW SERVICE CONTRACTS.  SELLER SHALL NOT ENTER INTO ANY
AGREEMENTS FOR THE PROVISION OF SERVICES TO THE REAL PROPERTY OR AMEND ANY
EXISTING SERVICE CONTRACTS (INDIVIDUALLY, A “NEW SERVICE CONTRACT”, AND
COLLECTIVELY, “NEW SERVICE CONTRACTS”) (EXCEPT ANY NEW SERVICE CONTRACTS WHICH
ARE TERMINABLE UPON NOT MORE THAN SIXTY (60) DAYS PRIOR NOTICE AND WITHOUT THE
PAYMENT OF ANY PENALTY OR FEE), WITHOUT THE PRIOR WRITTEN CONSENT OF PURCHASER,
WHICH CONSENT, SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED, AND
WHICH CONSENT SHALL BE DEEMED TO HAVE BEEN GIVEN IF PURCHASER FAILS TO
DISAPPROVE IN WRITING OF THE NEW SERVICE CONTRACT WITHIN FIVE (5) BUSINESS DAYS
AFTER PURCHASER’S RECEIPT OF SELLER’S WRITTEN REQUEST FOR SUCH CONSENT (TOGETHER
WITH A COPY OF THE NEW SERVICE CONTRACT).


(B)           TERMINATION OF MANAGEMENT AND LEASING AGREEMENTS.  EFFECTIVE AS OF
THE CLOSING DATE (AS HEREINAFTER DEFINED), SELLER SHALL CAUSE ANY EXISTING
MANAGEMENT AND LEASING AGREEMENTS IN RESPECT OF THE PROPERTY TO BE TERMINATED AT
THE SOLE EXPENSE OF SELLER.


12.           CLOSING.  SUBJECT TO SELLER’S RIGHTS UNDER SECTION 7 HEREINABOVE,
THE CLOSING OF THE SALE OF THE PROPERTY (THE “CLOSING”) SHALL TAKE PLACE AT
11:00 A.M. AT THE OFFICE OF ESCROW AGENT IN DALLAS, TEXAS, ON DECEMBER 13, 2006
(THE “CLOSING DATE”).  NOTWITHSTANDING THE FOREGOING, THE PARTIES NEED NOT
ATTEND THE CLOSING IN PERSON AND SHALL HAVE THE RIGHT TO CLOSE THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT PURSUANT TO WRITTEN CLOSING ESCROW INSTRUCTIONS,
SO LONG AS SUCH INSTRUCTIONS ARE CONSISTENT WITH THE TERMS HEREOF.

9


--------------------------------------------------------------------------------





(A)           SELLER CLOSING DOCUMENTS.  AT THE CLOSING, SELLER SHALL EXECUTE
AND DELIVER TO PURCHASER (OR, IF INDICATED, TO ESCROW AGENT) THE FOLLOWING
DOCUMENTS:


(I)            DEED IN THE FORM OF EXHIBIT K (THE “DEED”);


(II)           BILL OF SALE IN THE FORM OF EXHIBIT L (THE “BILL OF SALE”);


(III)          ASSIGNMENT AND ASSUMPTION AGREEMENT IN THE FORM OF EXHIBIT M (THE
“ASSIGNMENT AND ASSUMPTION AGREEMENT”);


(IV)          A TENANT NOTICE LETTER (WHICH MAY BE DUPLICATED BY PURCHASER FOR
DELIVERY TO EACH TENANT UNDER ITS RESPECTIVE LEASE) IN THE FORM OF EXHIBIT N;


(V)           CERTIFICATION IN THE FORM OF EXHIBIT O;


(VI)          AFFIDAVIT OF TITLE IN THE FORM OF EXHIBIT P (TO ESCROW AGENT); AND


(VII)         SUCH OTHER CUSTOMARY DOCUMENTS AS ESCROW AGENT MAY REASONABLY
REQUIRE IN ORDER TO CONSUMMATE THE TRANSACTION THAT IS THE SUBJECT OF THIS
AGREEMENT.


(B)           PURCHASER CLOSING DOCUMENTS.  AT THE CLOSING, PURCHASER SHALL
EXECUTE AND DELIVER TO SELLER THE FOLLOWING DOCUMENTS:


(I)            BILL OF SALE;


(II)           ASSIGNMENT AND ASSUMPTION AGREEMENT; AND


(III)          SUCH OTHER CUSTOMARY DOCUMENTS AS ESCROW AGENT MAY REASONABLY
REQUIRE IN ORDER TO CONSUMMATE THE TRANSACTION THAT IS THE SUBJECT OF THIS
AGREEMENT.


(C)           PURCHASE PRICE.


(I)            EARNEST MONEY DEPOSIT.  AT THE CLOSING, SELLER AND PURCHASER
SHALL DIRECT ESCROW AGENT TO DISBURSE PURSUANT TO THE EARNEST MONEY ESCROW
AGREEMENT BY FEDERALLY INSURED WIRE TRANSFER (I) TO SELLER THE AMOUNT OF THE
EARNEST MONEY DEPOSIT, AND (II) TO PURCHASER ALL INTEREST EARNED ON THE EARNEST
MONEY DEPOSIT.


(II)           BALANCE.  AT THE CLOSING, PURCHASER SHALL PAY TO SELLER, BY
FEDERALLY INSURED WIRE TRANSFER, THE TOTAL AMOUNT OF THE PURCHASE PRICE (A) LESS
THE AMOUNT OF THE EARNEST MONEY DEPOSIT, AND (B) PLUS OR MINUS (AS THE CASE MAY
BE) THE NET AMOUNT OF PAYMENTS REQUIRED TO BE MADE BY SELLER AND PURCHASER AT
THE CLOSING PURSUANT TO SECTION 13 HEREOF.


(D)           FURTHER ASSURANCES.  SELLER AND PURCHASER SHALL, AT THE CLOSING,
AND FROM TIME TO TIME THEREAFTER, UPON REQUEST, EXECUTE SUCH ADDITIONAL
DOCUMENTS AS ARE

10


--------------------------------------------------------------------------------





REASONABLY NECESSARY IN ORDER TO CONVEY, ASSIGN AND TRANSFER THE PROPERTY
PURSUANT TO THIS AGREEMENT, PROVIDED THAT SUCH DOCUMENTS ARE CONSISTENT WITH THE
TERMS OF THIS AGREEMENT, AND DO NOT INCREASE SELLER’S OR PURCHASER’S OBLIGATIONS
HEREUNDER OR SUBJECT SELLER OR PURCHASER TO ADDITIONAL LIABILITY NOT OTHERWISE
CONTEMPLATED BY THIS AGREEMENT.


(E)           POST-CLOSING DOCUMENTS.  ON THE CLOSING DATE, SELLER SHALL DELIVER
POSSESSION OF THE PROPERTY TO PURCHASER AND SHALL DELIVER TO PURCHASER (BY
LEAVING SAME AT THE PROPERTY) ALL ORIGINAL LEASES, COMMISSION AGREEMENTS AND
SERVICE CONTRACTS THAT ARE IN THE POSSESSION OF SELLER.


13.           PRORATIONS AND ADJUSTMENTS.


(A)           RENTS.


(I)            CLOSING.  SELLER SHALL PAY TO PURCHASER AT THE CLOSING THE TOTAL
AMOUNT OF BASE OR FIXED RENT, ESTIMATED PAYMENTS OF TAXES AND EXPENSES AND OTHER
AMOUNTS UNDER THE LEASES (OTHER THAN THE GSA LEASE) (COLLECTIVELY, “NON-GSA
RENTS”) PAID BY THE TENANTS THEREUNDER FOR THE CALENDAR MONTH IN WHICH THE
CLOSING OCCURS (“CLOSING MONTH”), PRORATED FOR THE NUMBER OF DAYS DURING SUCH
CALENDAR MONTH FROM, INCLUDING AND AFTER THE CLOSING DATE.  PURCHASER SHALL PAY
TO SELLER AT THE CLOSING THE TOTAL AMOUNT OF BASE OR FIXED RENT, ESTIMATED
PAYMENTS OF TAXES AND EXPENSES AND OTHER AMOUNTS UNDER THE GSA LEASE
(COLLECTIVELY, “GSA RENTS” AND, TOGETHER WITH THE NON-GSA RENTS, COLLECTIVELY,
THE “RENTS”) TO BE PAID BY THE GSA UNDER THE GSA LEASE FOR THE CLOSING MONTH,
PRORATED FOR THE NUMBER OF DAYS DURING SUCH CALENDAR MONTH PRIOR TO THE CLOSING
DATE, AND THE TOTAL AMOUNT OF ALL GSA RENTS WHICH SHOULD HAVE BEEN PAID ON
ACCOUNT OF ANY MONTHS PRIOR TO THE CLOSING MONTH BUT, AS OF THE CLOSING DATE,
WERE UNPAID.


(II)           POST-CLOSING.  AFTER THE CLOSING, PURCHASER SHALL MAKE GOOD FAITH
EFFORTS TO COLLECT ALL UNPAID RENTS FOR ANY PERIOD PRIOR TO THE CLOSING DATE,
PROVIDED THAT PURCHASER SHALL HAVE NO OBLIGATION TO INSTITUTE LITIGATION OR
TERMINATE ANY LEASES (OTHER THAN THE GSA LEASE) IN CONNECTION WITH ANY SUCH
COLLECTIONS. WITHOUT LIMITATION OF THE FOREGOING, SELLER HEREBY RESERVES THE
RIGHT TO COLLECT DELINQUENT RENTS (DEFINED BELOW) AFTER THE CLOSING, INCLUDING
THE RIGHT TO FILE AN ACTION FOR COLLECTION (PROVIDED THAT, IN CONNECTION
THEREWITH, SELLER SHALL NOT TERMINATE ANY OF THE LEASES OR DISTURB THE TENANTS’
POSSESSORY RIGHTS THEREUNDER).  IF WITH RESPECT TO A PARTICULAR LEASE (OTHER
THAN THE GSA LEASE) THERE ARE, AS OF THE CLOSING, UNPAID RENTS FOR THE CLOSING
MONTH OR ANY PERIOD PRIOR TO THE CLOSING MONTH (COLLECTIVELY WITH RESPECT TO
SUCH LEASE, “DELINQUENT RENTS”), THEN UNTIL ALL OF SUCH DELINQUENT RENTS ARE
PAID IN FULL, EACH PAYMENT OF RENTS RECEIVED BY SELLER OR PURCHASER WITH RESPECT
TO SUCH LEASE SHALL BE APPLIED (A) FIRST, TO DELINQUENT RENTS PAYABLE FOR THE
CLOSING MONTH, IF ANY, (B) SECOND, TO RENTS PAYABLE FOR ANY PERIOD AFTER THE
CLOSING MONTH, AND (C) THIRD, THE DELINQUENT RENTS PAYABLE PRIOR TO THE CLOSING
MONTH.  WITH RESPECT TO EACH PARTICULAR LEASE (OTHER THAN THE GSA LEASE), AS
LONG AS THERE ARE DELINQUENT RENTS WITH RESPECT TO SUCH LEASE, IF SELLER OR
PURCHASER RECEIVES ANY PAYMENT OF RENTS WITH RESPECT TO SUCH LEASE AFTER THE
CLOSING, THEN EACH SHALL RETAIN OR PAY

11


--------------------------------------------------------------------------------





SUCH AMOUNTS (OR PORTIONS THEREOF) IN ORDER THAT SUCH PAYMENTS ARE APPLIED IN
THE MANNER SET FORTH IN THIS SUBSECTION (II), PROVIDED THAT ANY AMOUNTS APPLIED
UNDER SUBSECTION (A) SHALL BE PRORATED WITH RESPECT TO PURCHASER FOR THE NUMBER
OF DAYS DURING THE CLOSING MONTH FROM, INCLUDING AND AFTER THE CLOSING DATE, AND
WITH RESPECT TO SELLER FOR THE NUMBER OF DAYS DURING THE CLOSING MONTH BEFORE
THE CLOSING DATE.


(B)           REAL ESTATE TAXES.


(I)            DELINQUENT TAXES.  SELLER SHALL PAY TO THE APPLICABLE TAX
AUTHORITIES AT OR PRIOR TO THE CLOSING ALL REAL ESTATE TAXES WITH RESPECT TO THE
REAL PROPERTY (“TAXES”) WHICH ARE DUE AND PAYABLE AS OF THE CLOSING, (INCLUDING,
WITHOUT LIMITATION, SUCH TAXES FOR THE 2006 CALENDAR YEAR).


(II)           PREPAID TAXES.  IF ANY PORTION OF THE TAXES PAID BY SELLER WITH
RESPECT TO THE REAL PROPERTY AT OR PRIOR TO THE CLOSING IS FOR A TAX FISCAL
PERIOD (“TAX PERIOD”) WHICH INCLUDES THE PERIOD FROM, INCLUDING OR AFTER THE
CLOSING, PURCHASER SHALL PAY TO SELLER AT THE CLOSING THE AMOUNT OF THE TAXES
PAID FOR SUCH TAX PERIOD PRORATED FOR THE NUMBER OF DAYS, FROM, INCLUDING AND
AFTER THE CLOSING THROUGH THE END OF SUCH TAX PERIOD.


(III)          ACCRUED TAXES.  IF ANY TAXES HAVE NOT BEEN PAID WITH RESPECT TO
THE REAL PROPERTY FOR A PARTICULAR TAX PERIOD WHICH INCLUDES A PERIOD BEFORE THE
CLOSING, THEN SELLER SHALL PAY TO PURCHASER AT THE CLOSING AN AMOUNT EQUAL TO
THE TAXES WHICH WOULD BE PAYABLE FOR SUCH TAX PERIOD ASSUMING THE MILLAGE OR TAX
RATE USED TO DETERMINE THE MOST RECENTLY PAID TAXES AND THE VALUE MOST RECENTLY
ASSESSED BY APPLICABLE TAX AUTHORITIES FOR WHICH ALL CONTESTS AND APPEALS HAVE
EXPIRED (“ASSUMED TAXES”), PRORATED FOR THE NUMBER OF DAYS BEFORE THE CLOSING
DURING SUCH TAX PERIOD FOR WHICH SUCH TAXES HAVE NOT BEEN PAID.  AFTER THE
CLOSING, (A) IF THE ACTUAL TAXES (DETERMINED AFTER THE EXPIRATION OF ALL
CONTESTS AND APPEALS) ARE GREATER THAN THE ASSUMED TAXES FOR SUCH TAX PERIOD,
THEN SELLER SHALL PAY TO PURCHASER THE AMOUNT OF SUCH DIFFERENCE, PRORATED FOR
THE NUMBER OF DAYS BEFORE THE CLOSING DURING SUCH TAX PERIOD FOR WHICH SUCH
TAXES HAVE NOT BEEN PAID, AND (B) IF THE ACTUAL TAXES (DETERMINED AFTER THE
EXPIRATION OF ALL CONTESTS AND APPEALS) ARE LESS THAN THE ASSUMED TAXES FOR SUCH
TAX PERIOD, THEN PURCHASER SHALL PAY TO SELLER THE AMOUNT OF SUCH DIFFERENCE,
PRORATED FOR THE NUMBER OF DAYS BEFORE THE CLOSING DURING SUCH TAX PERIOD FOR
WHICH SUCH TAXES HAVE NOT BEEN PAID.


(IV)          TAX REFUNDS.  ALL REFUNDS OF TAXES RECEIVED BY SELLER OR PURCHASER
AFTER THE CLOSING WITH RESPECT TO THE REAL PROPERTY (“TAX REFUNDS”) SHALL BE
APPLIED (A) FIRST, TO SELLER OR PURCHASER, AS THE CASE MAY BE, TO THE EXTENT OF
THIRD PARTY EXPENSES INCURRED BY IT IN PROTESTING AND OBTAINING SUCH TAX REFUND,
(B) SECOND, TO PURCHASER TO THE EXTENT THAT SUCH TAX REFUND IS REQUIRED TO BE
PAID (OR CREDITED AGAINST OTHER AMOUNTS PAYABLE BY) THE TENANTS UNDER THE
LEASES, AND (C) THIRD, (X) TO SELLER IF SUCH TAX REFUND IS FOR ANY TAX PERIOD
WHICH ENDS BEFORE THE CLOSING, (Y) TO PURCHASER IF SUCH TAX REFUND IS FOR ANY
TAX PERIOD

12


--------------------------------------------------------------------------------





WHICH COMMENCES AFTER THE CLOSING, AND (Z) WITH RESPECT TO ANY TAX REFUND FOR
ANY TAX PERIOD IN WHICH THE CLOSING OCCURS, (1) TO SELLER IN AN AMOUNT PRORATED
FOR THE NUMBER OF DAYS FROM, INCLUDING AND AFTER THE COMMENCEMENT OF SUCH TAX
PERIOD UNTIL THE DAY BEFORE THE CLOSING, AND (2) TO PURCHASER IN THE AMOUNT OF
SUCH REFUND PRORATED FOR THE NUMBER OF DAYS FROM, INCLUDING AND AFTER THE DATE
OF THE CLOSING THROUGH THE END OF SUCH TAX PERIOD.  IF SELLER OR PURCHASER
RECEIVES ANY TAX REFUND, THEN EACH SHALL RETAIN OR PAY SUCH AMOUNTS (OR PORTIONS
THEREOF) IN ORDER THAT SUCH PAYMENTS ARE APPLIED IN THE MANNER SET FORTH IN THIS
SUBSECTION (IV).


(V)           INSTALLMENTS.  TO THE EXTENT THAT TAXES FOR A PARTICULAR TAX
PERIOD INCLUDE SPECIAL ASSESSMENTS OR INSTALLMENTS OF SPECIAL ASSESSMENTS, FOR
THE PURPOSE OF THIS SUBSECTION (B), TAXES FOR SUCH TAX PERIOD SHALL BE
DETERMINED ASSUMING PAYMENT OVER THE LONGEST PERIOD OF TIME PERMITTED BY THE
APPLICABLE TAXING AUTHORITIES.


(C)           UTILITIES.  PRIOR TO THE CLOSING DATE, PURCHASER SHALL NOTIFY EACH
OF THE UTILITY COMPANIES WHICH PROVIDE SERVICES TO THE REAL PROPERTY OF THE
SCHEDULED TRANSFER OF THE REAL PROPERTY ON THE CLOSING DATE, AND MAKE
APPROPRIATE ARRANGEMENTS WITH THE UTILITY COMPANIES TO BILL SELLER FOR SERVICES
PROVIDED BEFORE THE CLOSING DATE, AND TO PURCHASER FOR SERVICES PROVIDED ON AND
AFTER THE CLOSING DATE.  IF SUCH ARRANGEMENTS CANNOT, OR ARE NOT, MADE AS OF THE
CLOSING, THEN PURCHASER SHALL MAKE THE APPROPRIATE ARRANGEMENTS PROMPTLY AFTER
CLOSING, AND PROMPTLY AFTER SUCH ARRANGEMENTS ARE MADE, PURCHASER SHALL PAY TO
SELLER AN AMOUNT EQUAL TO THE COST OF THE SERVICES THAT WERE BILLED TO SELLER,
FOR THE PERIOD FROM AND AFTER CLOSING, AND SELLER SHALL PAY THE SAME TO THE
APPROPRIATE UTILITY COMPANY.  SELLER WILL NOT ASSIGN, AND WILL SEEK THE RETURN
OF, ANY DEPOSITS OR OTHER FORMS OF SECURITY HELD BY THE UTILITY COMPANIES IN
CONNECTION WITH SUCH SERVICES.


(D)           SERVICE CONTRACTS.  WITH RESPECT TO EACH SERVICE CONTRACT, AT THE
CLOSING (I) SELLER SHALL PAY TO PURCHASER THE AMOUNT OF ACCRUED AND UNPAID
CHARGES FOR SERVICES RENDERED BEFORE THE CLOSING PRORATED ON A PER DIEM BASIS,
AND (II) PURCHASER SHALL PAY TO SELLER THE AMOUNT OF PREPAID CHARGES FOR
SERVICES RENDERED ON AND AFTER THE CLOSING PRORATED ON A PER DIEM BASIS.


(E)           TENANT SECURITY DEPOSITS.  PURCHASER SHALL RECEIVE A CREDIT AT
CLOSING IN AN AMOUNT EQUAL TO THE TOTAL AMOUNT OF CASH SECURITY DEPOSITS HELD BY
SELLER PURSUANT TO THE LEASES AS SET FORTH ON EXHIBIT Q (OR SUCH LESSER AMOUNTS
SET FORTH IN TENANT ESTOPPEL CERTIFICATES EXECUTED AND DELIVERED BY TENANTS TO
SELLER), LESS PORTIONS THEREOF WHICH WERE APPLIED BY SELLER AFTER THE DATE OF
THIS AGREEMENT AND PRIOR TO THE TERMINATION DATE PURSUANT TO THE TERMS OF THE
LEASES TO CURE DEFAULTS BY TENANTS UNDER THE LEASES (IT BEING AGREED THAT AFTER
THE TERMINATION DATE, SELLER SHALL NOT HAVE THE RIGHT TO SO APPLY SECURITY
DEPOSITS WITHOUT THE PRIOR WRITTEN APPROVAL OF PURCHASER, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD).  SELLER WILL ASSIGN TO PURCHASER AT THE CLOSING
ALL OF ITS RIGHTS, TITLE AND INTERESTS IN ANY LETTERS OF CREDIT, GUARANTIES OR
OTHER SIMILAR FORMS OF NON-CASH SECURITY DEPOSITS UNDER THE LEASES.

13


--------------------------------------------------------------------------------





(F)            TAX/EXPENSE RECONCILIATION.  SELLER AND PURCHASER ACKNOWLEDGE
THAT ALL OR A PORTION OF THE LEASES PROVIDE FOR A RECONCILIATION AFTER THE END
OF CALENDAR YEAR 2006 BETWEEN THE FINAL AMOUNTS OF REAL ESTATE TAX OR OPERATING
EXPENSES PAYABLE AND PAID BY THE TENANTS ON ACCOUNT OF CALENDAR YEAR 2006.  IF,
AS A RESULT OF ANY SUCH RECONCILIATIONS, THE TENANTS OWE MONEY TO THE LANDLORD,
THEN PURCHASER SHALL PAY TO SELLER (PROMPTLY AFTER RECEIPT FROM THE TENANTS), A
PRO RATA SHARE THEREOF DETERMINED ON A PER DIEM BASIS FOR THE NUMBER OF DAYS
DURING CALENDAR YEAR 2006 BEFORE THE DATE OF THE CLOSING.  IF, AS A RESULT OF
ANY SUCH RECONCILIATIONS, THE LANDLORD OWES MONEY TO THE TENANTS, THEN SELLER
SHALL PAY TO PURCHASER (PROMPTLY AFTER SUCH AMOUNTS HAVE BEEN FINALLY
DETERMINED), A PRO RATA SHARE THEREOF DETERMINED ON A PER DIEM BASIS FOR THE
NUMBER OF DAYS DURING CALENDAR YEAR 2006 BEFORE THE DATE OF THE CLOSING.


(G)           NEW LEASE COSTS.  PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT,
UPON THE OCCURRENCE OF CLOSING, IT SHALL BE SOLELY RESPONSIBLE FOR PAYMENT OF
ANY AND ALL TENANT IMPROVEMENT ALLOWANCES, FREE RENT, LEASING COMMISSIONS,
REASONABLE LEGAL FEES OR OTHER SUMS INCURRED BY OR ON BEHALF OF SELLER ON
ACCOUNT OF OR IN CONNECTION WITH ANY NEW LEASE OR NEW COMMISSION AGREEMENT
(COLLECTIVELY, “NEW LEASE COSTS”), REGARDLESS OF WHEN SAID AMOUNTS ARE DUE AND
PAYABLE, PROVIDED THAT THE APPLICABLE NEW LEASE OR NEW COMMISSION AGREEMENT IS
ENTERED INTO BY SELLER IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT,
PROVIDED FURTHER, HOWEVER, THAT WITH RESPECT TO ANY SUCH NEW LEASE, PURCHASER
SHALL NOT BE RESPONSIBLE FOR ANY FREE RENT THAT ACCRUES PRIOR TO THE CLOSING
DATE.  SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE, IN THE EVENT THAT SELLER
INCURS OR PAYS ANY NEW LEASE COSTS ON ACCOUNT OF OR IN CONNECTION WITH ANY NEW
LEASE OR NEW COMMISSION AGREEMENT ENTERED INTO BY SELLER IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, PURCHASER SHALL PAY TO SELLER AT THE CLOSING THE
TOTAL AMOUNT OF SUCH NEW LEASE COSTS.


(H)           FGIS GROUP, INC. LEASE COSTS.  WITHOUT LIMITATION OF SUBSECTION
(G) ABOVE, PURCHASER HEREBY ACKNOWLEDGES AND AGREES THAT IT SHALL BE SOLELY
RESPONSIBLE FOR PAYMENT OF THE LEASING COMMISSIONS AND LEGAL FEES RELATING TO
THE LEASE EXTENSION WITH FGIS GROUP, INC. (THE “FGIS LEASE”) AS SET FORTH ON
EXHIBIT R ATTACHED HERETO (COLLECTIVELY, “FGIS LEASE COSTS”), REGARDLESS OF WHEN
SAID AMOUNTS ARE DUE AND PAYABLE.  IN THE EVENT THAT SELLER INCURS OR PAYS (OR
HAS PAID) ANY OF THE FGIS LEASE COSTS SET FORTH ON EXHIBIT R, PURCHASER SHALL
PAY TO SELLER AT CLOSING THE TOTAL AMOUNT OF SUCH FGIS LEASE COSTS PAID BY
SELLER.  SELLER SHALL BEAR ANY COSTS RELATING TO THE EXTENSION OF THE FGIS LEASE
NOT LISTED ON EXHIBIT R.


(I)            OWNERS ASSOCIATION ASSESSMENTS.  IF THE REAL PROPERTY IS LOCATED
IN A BUSINESS PARK WHICH IS GOVERNED BY AN OWNERS ASSOCIATION, AND THE
ASSOCIATION CHARGES ASSESSMENTS WITH RESPECT TO THE REAL PROPERTY, THEN AT THE
CLOSING (A) IF SUCH CHARGES ARE PAYABLE AFTER THE CLOSING FOR A PERIOD BEFORE
THE CLOSING, SELLER SHALL PAY TO PURCHASER AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
CHARGES ALLOCATED TO THE PERIOD BEFORE THE CLOSING PRORATED ON A PER DIEM BASIS,
AND (B) IF SUCH CHARGES WERE PAID BEFORE THE CLOSING FOR A PERIOD ON AND AFTER
THE CLOSING, PURCHASER SHALL PAY TO SELLER AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
CHARGES REASONABLY ALLOCATED TO THE PERIOD FROM, INCLUDING AND AFTER THE CLOSING
PRORATED ON A PER DIEM BASIS.

14


--------------------------------------------------------------------------------



(J)            ESTIMATES.  THE AMOUNT OF PAYMENTS BY SELLER OR PURCHASER UNDER
THIS SECTION 13 MAY HAVE BEEN BASED ON ESTIMATES OF APPLICABLE AMOUNTS.  IF ANY
PAYMENTS BY SELLER OR PURCHASER AT THE CLOSING UNDER THIS SECTION 13 ARE BASED
ON ESTIMATES, THEN, WHEN THE ACTUAL AMOUNTS ARE FINALLY DETERMINED, SELLER AND
PURCHASER SHALL RECALCULATE THE AMOUNTS THAT WOULD HAVE BEEN PAID AT THE CLOSING
BASED ON SUCH ACTUAL AMOUNTS, AND SELLER OR PURCHASER, AS THE CASE MAY BE, SHALL
MAKE AN APPROPRIATE PAYMENT TO THE OTHER BASED ON SUCH RECALCULATION. 
NOTWITHSTANDING THE PRECEDING SENTENCE, HOWEVER, IN NO EVENT SHALL ANY SUCH
RECALCULATION UNDER THIS AGREEMENT OCCUR MORE THAN 365 DAYS AFTER THE CLOSING.


(K)           PRORATIONS.  ALL PRORATIONS UNDER THIS SECTION 13 FOR A PARTICULAR
PERIOD SHALL BE ON A PER DIEM BASIS ASSUMING AN EQUAL AMOUNT IS PAYABLE ON EACH
DAY DURING SUCH PERIOD.


(L)            CLOSING DATE.  IF THE EARNEST MONEY DEPOSIT AND BALANCE OF THE
PURCHASE PRICE IS NOT DELIVERED TO SELLER BEFORE 1:00 P.M. ON THE CLOSING DATE,
THEN THE PAYMENTS REQUIRED TO BE MADE BY SELLER OR PURCHASER UNDER THIS
SECTION 13 SHALL BE DETERMINED ASSUMING THAT THE CLOSING DATE OCCURRED ON THE
DAY AFTER THE ACTUAL CLOSING DATE.


14.           CLOSING COSTS.


(A)           SELLER.  SELLER SHALL BE RESPONSIBLE FOR THE PAYMENT OF
(I) ONE-HALF OF THE CLOSING FEES CHARGED BY THE ESCROW AGENT, (II) THE PREMIUM
FOR THE TITLE POLICY (EXCLUDING THE COST OF THE SURVEY EXCEPTION DELETION AND
ANY OTHER MODIFICATIONS TO THE STANDARD TEXAS TITLE EXCEPTIONS REQUESTED BY
PURCHASER), (III) THE FEES AND COSTS OF SELLER’S COUNSEL REPRESENTING IT IN
CONNECTION WITH THIS TRANSACTION, AND (IV) ALL OTHER COSTS CUSTOMARILY INCURRED
BY SELLERS IN THE JURISDICTION WHERE THE REAL PROPERTY IS LOCATED.


(B)           PURCHASER.  PURCHASER SHALL BE RESPONSIBLE FOR THE PAYMENT OF 
(I) ONE-HALF OF THE CLOSING FEES CHARGED BY THE ESCROW AGENT, (II) THE COST OF
ANY UPDATE TO THE SURVEY, (III) IF REQUESTED BY PURCHASER, THE COST OF THE
SURVEY EXCEPTION DELETION AND ANY OTHER MODIFICATIONS TO THE STANDARD TEXAS
TITLE EXCEPTIONS FOR THE TITLE POLICY, (IV) THE FEES AND COSTS OF PURCHASER’S
COUNSEL REPRESENTING IT IN CONNECTION WITH THIS TRANSACTION, AND (V) ALL OTHER
COSTS CUSTOMARILY INCURRED BY PURCHASERS IN THE JURISDICTION WHERE THE REAL
PROPERTY IS LOCATED.


15.           REMEDIES.


(A)           PURCHASER DEFAULT.


(I)            CLOSING.  IF PURCHASER FAILS TO PERFORM ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT WHICH ARE REQUIRED TO BE PERFORMED AT THE CLOSING
(INCLUDING THE DIRECTION TO DISBURSE THE EARNEST MONEY DEPOSIT, THE PAYMENT OF
THE BALANCE OF THE PURCHASE PRICE AND THE PAYMENT OF ANY AMOUNTS UNDER
SECTION 13) (“PURCHASER CLOSING DEFAULT”), THEN SELLER SHALL HAVE THE RIGHT, AS
ITS SOLE AND EXCLUSIVE REMEDY FOR SUCH FAILURE, TO TERMINATE THIS AGREEMENT BY
DELIVERING WRITTEN NOTICE THEREOF TO PURCHASER, IN WHICH EVENT THE EARNEST MONEY
DEPOSIT (TOGETHER WITH ALL INTEREST THEREON) SHALL BE PAID TO SELLER AS
LIQUIDATED DAMAGES.

15


--------------------------------------------------------------------------------





SELLER AND PURCHASER AGREE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A
PURCHASER CLOSING DEFAULT ARE UNCERTAIN AND DIFFICULT TO ASCERTAIN, AND THAT THE
EARNEST MONEY DEPOSIT (TOGETHER WITH ALL INTEREST THEREON) IS A REASONABLE
ESTIMATE OF SELLER’S DAMAGES.

SELLER’S INITIALS:

PURCHASER’S INITIALS:

 

 


(II)           OTHER.  IF PURCHASER FAILS TO PERFORM ANY OF ITS OBLIGATIONS
UNDER, OR OTHERWISE BREACHES THE TERMS OF, THIS AGREEMENT (OTHER THAN A
PURCHASER CLOSING DEFAULT), THEN SELLER MAY, AS ITS REMEDIES THEREFOR,
(A) TERMINATE THIS AGREEMENT BY DELIVERING WRITTEN NOTICE THEREOF TO PURCHASER
ON OR BEFORE THE CLOSING DATE, (B) SUE FOR DAMAGES, AND/OR (C) ENFORCE ANY OTHER
RIGHTS OR REMEDIES AVAILABLE AT LAW OR IN EQUITY; IT BEING UNDERSTOOD THAT, IN
THE EVENT THE CLOSING HEREUNDER OCCURS AND PURCHASER FAILS TO PERFORM AN
OBLIGATION UNDER THIS AGREEMENT (ARISING EITHER BEFORE OR AFTER THE CLOSING) AND
SUCH OBLIGATION EXPRESSLY SURVIVES THE CLOSING PURSUANT TO THE TERMS HEREOF,
THEN SELLER SHALL HAVE ALL RIGHTS AND REMEDIES AT LAW OR IN EQUITY, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO SUE FOR DAMAGES.


(B)           SELLER DEFAULT.  IF SELLER FAILS TO PERFORM ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT WHICH ARE REQUIRED TO BE PERFORMED AT OR PRIOR TO THE
CLOSING (INCLUDING THE DELIVERY OF THE DEED AND THE PAYMENT OF ANY AMOUNTS UNDER
SECTION 13), THEN PURCHASER SHALL HAVE THE RIGHT, AS ITS SOLE AND EXCLUSIVE
REMEDIES FOR SUCH FAILURE, TO EITHER (A) TERMINATE THIS AGREEMENT BY DELIVERING
WRITTEN NOTICE THEREOF TO SELLER, IN WHICH EVENT THE EARNEST MONEY DEPOSIT
(TOGETHER WITH ALL INTEREST THEREON) SHALL BE PAID TO PURCHASER, OR
(B) SPECIFICALLY ENFORCE THE TERMS OF THIS AGREEMENT; PROVIDED THAT, IN THE
EVENT THE CLOSING HEREUNDER OCCURS AND SELLER FAILS TO PERFORM AN OBLIGATION
UNDER THIS AGREEMENT (ARISING EITHER BEFORE OR AFTER THE CLOSING) AND SUCH
OBLIGATION EXPRESSLY SURVIVES THE CLOSING PURSUANT TO THE TERMS HEREOF, THEN
PURCHASER SHALL HAVE ALL RIGHTS AND REMEDIES AVAILABLE AT LAW OR IN EQUITY,
INCLUDING, WITHOUT LIMITATION, THE RIGHT TO SUE FOR DAMAGES.


(C)           COLLECTION COSTS.  IF ANY LEGAL ACTION, ARBITRATION OR OTHER
SIMILAR PROCEEDING IS COMMENCED TO ENFORCE OR INTERPRET ANY PROVISION OF THIS
AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO AN AWARD OF ITS ATTORNEYS’
FEES AND EXPENSES.  THE PHRASE “PREVAILING PARTY” SHALL INCLUDE A PARTY WHO
RECEIVES SUBSTANTIALLY THE RELIEF DESIRED WHETHER BY DISMISSAL, SUMMARY
JUDGMENT, JUDGMENT OR OTHERWISE.


(D)           SURVIVAL.


(I)            CLOSING.  NONE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL SURVIVE THE CLOSING, EXCEPT THAT SECTIONS 5, 6, 10, 12(D), 12(E), 13, 14,
15, 16, 19, 20, 21 AND 22 SHALL SURVIVE THE CLOSING FOR A PERIOD OF ONE (1) YEAR
(IT BEING UNDERSTOOD THAT IN THE EVENT OF AN ALLEGED FAILURE TO PERFORM A
COVENANT OR OBLIGATION OR AN ALLEGED BREACH OF A REPRESENTATION OR WARRANTY
UNDER ANY OF SAID SECTIONS, SO LONG AS PURCHASER OR SELLER, AS THE CASE MAY BE,
HAS FILED A LAWSUIT

16


--------------------------------------------------------------------------------





RELATING TO SUCH BREACH OF ANY SUCH REPRESENTATION OR WARRANTY WITHIN SAID ONE
(1) YEAR PERIOD, SUCH CLAIM SHALL SURVIVE SAID ONE (1) YEAR PERIOD UNTIL SUCH
LAWSUIT IS RESOLVED).


(II)           TERMINATION.  NONE OF THE TERMS AND CONDITIONS OF THIS AGREEMENT
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, EXCEPT THAT THE PROVISIONS OF
SECTIONS 5, 6, 15, 16, 18, 19, 20(A), 20(I), 21 AND 22 SHALL SURVIVE TERMINATION
OF THIS AGREEMENT FOR A PERIOD OF ONE (1) YEAR (IT BEING UNDERSTOOD THAT IN THE
EVENT OF AN ALLEGED FAILURE TO PERFORM A COVENANT OR OBLIGATION OR AN ALLEGED
BREACH OF A REPRESENTATION OR WARRANTY UNDER ANY OF SAID SECTIONS, SO LONG AS
PURCHASER OR SELLER, AS THE CASE MAY BE, HAS FILED A LAWSUIT RELATING TO SUCH
BREACH OF ANY SUCH REPRESENTATION OR WARRANTY WITHIN SAID ONE (1) YEAR PERIOD,
SUCH CLAIM SHALL SURVIVE SAID ONE (1) YEAR PERIOD UNTIL SUCH LAWSUIT IS
RESOLVED).


(E)           LIMITATION OF LIABILITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
SET FORTH HEREIN, IN NO EVENT SHALL SELLER’S LIABILITY WITH RESPECT TO A FAILURE
TO PERFORM ANY OF SELLER’S COVENANTS OR OBLIGATIONS HEREUNDER OR IN ANY
DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT THE CLOSING OR A BREACH OF ANY OF
SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT OR IN ANY
DOCUMENTS EXECUTED AND DELIVERED BY SELLER AT THE CLOSING EXCEED, IN THE
AGGREGATE, THE AMOUNT OF TWO HUNDRED FIFTY THOUSAND AND NO/100THS DOLLARS
($250,000.00).


16.           BROKERS.  SELLER SHALL PAY ALL BROKERAGE COMMISSIONS AND EXPENSES
OWED TO CUSHMAN & WAKEFIELD OF TEXAS, INC. (“SELLER’S BROKER”), IN CONNECTION
WITH THE SALE OF THE PROPERTY.  SELLER AND PURCHASER EACH REPRESENT TO THE OTHER
THAT IT HAS NOT ENGAGED OR DEALT WITH ANY BROKER OR FINDER (OTHER THAN SELLER’S
BROKER) IN CONNECTION WITH THE SALE OF THE PROPERTY. SELLER AND PURCHASER SHALL
INDEMNIFY, HOLD HARMLESS AND DEFEND THE OTHER, ITS AFFILIATES, AND ITS AND THEIR
OFFICERS, DIRECTORS, AFFILIATES, AGENTS AND EMPLOYEES, AGAINST AND FROM ALL
CLAIMS, DEMANDS, CAUSES OF ACTION, JUDGMENTS, AND LIABILITIES (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS) WHICH ARISE FROM A
BREACH OF SUCH PARTIES’ RESPECTIVE REPRESENTATIONS SET FORTH IN THIS SECTION 16.


17.           CASUALTY AND CONDEMNATION.


(A)           MATERIAL.  IF, PRIOR TO CLOSING, (I) ANY OF THE IMPROVEMENTS ARE
DAMAGED OR DESTROYED, (A “CASUALTY”), AND THE COST OF REPAIR OR REPLACEMENT OF
THE IMPROVEMENTS IS REASONABLY LIKELY TO EQUAL OR EXCEED $500,000.00 IN THE
AGGREGATE (A “MATERIAL CASUALTY”), OR (II) A CONDEMNATION PROCEEDING IS
COMMENCED OR THREATENED IN WRITING AGAINST THE REAL PROPERTY (A “CONDEMNATION”),
THEN PURCHASER SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT BY DELIVERING
WRITTEN NOTICE THEREOF ON OR BEFORE THE CLOSING DATE, IN WHICH EVEN THE EARNEST
MONEY DEPOSIT (TOGETHER WITH INTEREST THEREON) SHALL BE PAID TO PURCHASER.  IF
PURCHASER FAILS TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SUBSECTION (A),
THEN AT THE CLOSING, SELLER SHALL PAY TO PURCHASER ALL INSURANCE PROCEEDS AND
CONDEMNATION AWARDS PAID TO SELLER IN CONNECTION WITH SUCH MATERIAL CASUALTY OR
CONDEMNATION WHICH HAVE NOT BEEN USED TO RESTORE THE REAL PROPERTY, AND SELLER
SHALL ASSIGN TO PURCHASER ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN ANY
INSURANCE PROCEEDS OR CONDEMNATION AWARDS TO BE PAID TO SELLER IN CONNECTION
WITH THE MATERIAL CASUALTY OR

17


--------------------------------------------------------------------------------





CONDEMNATION.  IF SELLER ASSIGNS A CASUALTY CLAIM TO PURCHASER, THE PURCHASE
PRICE SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE DEDUCTIBLE AMOUNT UNDER
SELLER’S INSURANCE POLICY.


(B)           NON-MATERIAL.  IF A CASUALTY OCCURS PRIOR TO CLOSING, AND THE COST
OF REPAIR OR REPLACEMENT OF THE IMPROVEMENTS IS REASONABLY LIKELY TO BE LESS
THAN $500,000.00 IN THE AGGREGATE (A “NON-MATERIAL CASUALTY”), THEN SELLER SHALL
PAY TO PURCHASER ALL INSURANCE PROCEEDS PAID TO SELLER IN CONNECTION WITH SUCH
NON-MATERIAL CASUALTY WHICH HAVE NOT BEEN USED TO RESTORE THE REAL PROPERTY, AND
SELLER SHALL ASSIGN TO PURCHASER ALL OF SELLER’S RIGHT, TITLE AND INTEREST IN
ANY INSURANCE PROCEEDS TO BE PAID TO SELLER IN CONNECTION WITH THE NON-MATERIAL
CASUALTY.  IN SUCH EVENT, THE PURCHASE PRICE SHALL BE REDUCED BY AN AMOUNT EQUAL
TO THE DEDUCTIBLE AMOUNT UNDER SELLER’S INSURANCE POLICY.


18.           CONFIDENTIALITY.  EXCEPT AS OTHERWISE REQUIRED BY LAW, PRIOR TO
THE CLOSING, PURCHASER AGREES TO KEEP CONFIDENTIAL AND NOT TO DISCLOSE (EITHER
ORALLY OR IN WRITING) THE SALE AND PURCHASE CONTEMPLATED BY THIS AGREEMENT, THE
EVALUATION MATERIALS (OR THE CONTENTS THEREOF) AND ANY INFORMATION AND DOCUMENTS
REGARDING THE PROPERTY OBTAINED BY PURCHASER, WHETHER INDEPENDENTLY OR FROM
SELLER, ITS AGENTS, CONTRACTORS OR OTHER THIRD PARTY (COLLECTIVELY, WITH THE
EVALUATION MATERIALS, “CONFIDENTIAL INFORMATION”) TO ANY PERSON OR ENTITY OTHER
THAN PURCHASER’S CONSULTANTS, PROFESSIONALS, LENDERS, ACCOUNTANTS, ATTORNEYS,
PARTNERS, OFFICERS AND EMPLOYEES INVOLVED IN EVALUATING, REVIEWING, NEGOTIATING
AND CLOSING THE SALE AND PURCHASE OF THE PROPERTY CONTEMPLATED BY THIS AGREEMENT
(COLLECTIVELY, THE “INVOLVED PARTIES”).  PURCHASER AGREES TO CAUSE ALL INVOLVED
PARTIES TO KEEP CONFIDENTIAL AND NOT TO DISCLOSE THE CONFIDENTIAL INFORMATION. 
ANY OF THE CONFIDENTIAL INFORMATION PROVIDED TO PURCHASER OR ANY OF THE INVOLVED
PARTIES, OR OBTAINED BY PURCHASER OR ANY INVOLVED PARTIES, WHETHER INDEPENDENTLY
OR FROM SELLER, SHALL BE FOR THEIR INTERNAL USE ONLY AND SHALL NOT BE PUBLISHED,
QUOTED, COPIED, DISTRIBUTED, DIVULGED, DISSEMINATED OR DISCUSSED, WITHOUT THE
EXPRESS PRIOR WRITTEN CONSENT OF SELLER.  PURCHASER FURTHER AGREES THAT THE
CONFIDENTIAL INFORMATION WILL BE USED SOLELY FOR THE PURPOSE OF EVALUATING A
PURCHASE OF THE PROPERTY BY PURCHASER.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 18, EACH OF SELLER AND PURCHASER AND THEIR RESPECTIVE
EMPLOYEES, REPRESENTATIVES AND AGENTS MAY DISCLOSE TO ANY AND ALL PERSONS,
WITHOUT LIMITATION OF ANY KIND, THE TAX TREATMENT AND TAX STRUCTURE OF THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT AND ALL MATERIALS OF ANY KIND
(INCLUDING TAX OPINIONS OR OTHER TAX ANALYSES) THAT ARE PROVIDED TO SUCH PARTIES
RELATING TO SUCH TAX TREATMENT AND TAX STRUCTURE.  HOWEVER, ANY INFORMATION
RELATING TO THE TAX TREATMENT OR TAX STRUCTURE SHALL REMAIN SUBJECT TO THE
CONFIDENTIALITY PROVISIONS OF THIS SECTION 18 (AND THE FOREGOING SENTENCE SHALL
NOT APPLY) TO THE EXTENT REASONABLY NECESSARY TO ENABLE ANY PERSON TO COMPLY
WITH APPLICABLE SECURITIES LAWS.  FOR PURPOSES OF THIS SECTION 18, “TAX
TREATMENT” MEANS U.S. FEDERAL INCOME TAX TREATMENT, AND “TAX STRUCTURE” IS
LIMITED TO ANY FACTS RELEVANT TO THE U.S. FEDERAL INCOME TAX TREATMENT OF THE
PROPOSED TRANSACTION CONTEMPLATED BY THIS AGREEMENT.  FURTHERMORE,
NOTWITHSTANDING THE FOREGOING PROVISIONS OR ANYTHING ELSE TO THE CONTRARY
CONTAINED IN THIS AGREEMENT (A) BUYER MAY DISCLOSE CONFIDENTIAL INFORMATION TO
ITS CONSULTANTS, ATTORNEYS, ACCOUNTANTS, PROSPECTIVE INVESTORS AND LENDERS, AND
OTHERS WHO NEED TO KNOW THE INFORMATION FOR THE PURPOSE OF ASSISTING BUYER IN
CONNECTION WITH THE TRANSACTION THAT IS THE SUBJECT OF THIS AGREEMENT; (B) THE
FOREGOING COVENANTS OF CONFIDENTIALITY SHALL NOT BE APPLICABLE TO ANY
INFORMATION PUBLISHED BY SELLER AS PUBLIC KNOWLEDGE OR OTHERWISE AVAILABLE IN
THE PUBLIC DOMAIN; (C) BUYER SHALL BE PERMITTED TO DISCLOSE SUCH INFORMATION AS
MAY BE RECOMMENDED BY BUYER’S LEGAL COUNSEL IN ORDER TO COMPLY WITH ALL
FINANCIAL REPORTING, SECURITIES

18


--------------------------------------------------------------------------------





LAWS AND OTHER LEGAL REQUIREMENTS APPLICABLE TO BUYER, INCLUDING ANY REQUIRED
DISCLOSURES TO THE SECURITIES AND EXCHANGE COMMISSION; AND (D) ANY DUTY OF
CONFIDENTIALITY SET FORTH IN THIS AGREEMENT SHALL TERMINATE UPON CLOSING.


19.           DISCLAIMER AND RELEASE.


(A)           DISCLAIMER.  PURCHASER AGREES THAT PURCHASER IS PURCHASING THE
PROPERTY IN “AS IS”, “WHERE IS”, “WITH ALL FAULTS” CONDITION, AND WITHOUT ANY
WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS OR IMPLIED, OF ANY
KIND, NATURE, OR TYPE WHATSOEVER FROM, OR ON BEHALF OF, SELLER, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE DEED.  WITHOUT IN ANY
WAY LIMITING THE GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, PURCHASER AND
SELLER FURTHER ACKNOWLEDGE AND AGREE THAT IN ENTERING INTO THIS AGREEMENT AND
CLOSING THE TRANSACTIONS HEREUNDER, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN THE DEED:


(I)            EACH OF SELLER AND ITS AFFILIATES, AND ITS AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS, EXPRESSLY DISCLAIMS, HAS NOT MADE, WILL NOT,
AND DOES NOT, MAKE, ANY WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PROPERTY OR ANY PORTION THEREOF, THE PHYSICAL CONDITION OR REPAIR
OR DISREPAIR THEREOF, THE VALUE, PROFITABILITY OR MARKETABILITY THEREOF, OR OF
ANY OF THE APPURTENANCES, FACILITIES OR EQUIPMENT THEREON;


(II)           EACH OF SELLER AND ITS AFFILIATES, AND ITS AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS, EXPRESSLY DISCLAIMS, HAS NOT MADE, WILL NOT,
AND DOES NOT, MAKE, ANY WARRANTIES, EXPRESS OR IMPLIED, OF MERCHANTABILITY,
HABITABILITY OR FITNESS FOR A PARTICULAR USE; AND


(III)          THE RIGHTS GRANTED TO PURCHASER UNDER THIS AGREEMENT WILL PERMIT
PURCHASER A FULL INVESTIGATION OF THE PROPERTY, AND THE PARTIES HERETO ARE FULLY
SATISFIED WITH THE OPPORTUNITY AFFORDED FOR INVESTIGATION.  NEITHER PARTY IS
RELYING UPON ANY STATEMENT OR REPRESENTATION BY THE OTHER UNLESS SUCH STATEMENT
OR REPRESENTATION IS SPECIFICALLY SET FORTH IN THIS AGREEMENT.  UPON THE
CLOSING, PURCHASER SHALL BE DEEMED TO HAVE MADE SUCH LEGAL, FACTUAL AND OTHER
INQUIRIES AND INVESTIGATIONS AS PURCHASER DEEMS NECESSARY, DESIRABLE OR
APPROPRIATE WITH RESPECT TO THE PROPERTY, THE VALUE AND MARKETABILITY THEREOF,
AND OF THE APPURTENANCES, FACILITIES AND EQUIPMENT THEREOF.  SUCH INQUIRIES AND
INVESTIGATIONS OF PURCHASER SHALL BE DEEMED TO INCLUDE, BUT SHALL NOT BE LIMITED
TO, THE PHYSICAL COMPONENTS OF ALL PORTIONS OF THE IMPROVEMENTS, THE CONDITION
OF REPAIR OF THE PROPERTY OR ANY PORTION THEREOF, SUCH STATE OF FACTS AS AN
ACCURATE SURVEY WOULD SHOW, AND THE PRESENT AND FUTURE ZONING, ORDINANCES,
RESOLUTIONS AND REGULATIONS OF THE CITY, COUNTY AND STATE WHERE THE IMPROVEMENTS
ARE LOCATED.


(B)           RELEASE.  WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE
PRECEDING SUBSECTION (A), EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT OR IN THE DEED, PURCHASER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT IT
HEREBY WAIVES, RELEASES AND DISCHARGES ANY CLAIM IT HAS, MIGHT HAVE HAD, OR MAY
HAVE, AGAINST EACH OF SELLER AND ITS AFFILIATES, AND ITS AND THEIR OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS, RELATING TO, ARISING

19


--------------------------------------------------------------------------------





OUT OF OR WITH RESPECT TO (I) THE CONDITION OF THE PROPERTY, EITHER PATENT OR
LATENT, (II) PURCHASER’S ABILITY, OR INABILITY, TO OBTAIN OR MAINTAIN TEMPORARY
OR FINAL CERTIFICATES OF OCCUPANCY OR OTHER LICENSES FOR THE USE OR OPERATION OF
THE IMPROVEMENTS, AND/OR CERTIFICATES OF COMPLIANCE FOR THE IMPROVEMENTS,
(III) THE ACTUAL OR POTENTIAL INCOME, OR PROFITS, TO BE DERIVED FROM THE REAL
PROPERTY, (IV) THE REAL ESTATE, OR OTHER, TAXES OR SPECIAL ASSESSMENTS, NOW OR
HEREAFTER PAYABLE ON ACCOUNT OF, OR WITH RESPECT TO, THE REAL PROPERTY,
(V) PURCHASER’S ABILITY OR INABILITY TO DEMOLISH THE IMPROVEMENTS OR OTHERWISE
DEVELOP THE REAL PROPERTY, (VI) THE ENVIRONMENTAL CONDITION OF THE REAL
PROPERTY, OR (VII) ANY OTHER MATTER RELATING TO THE PROPERTY.


20.           GENERAL PROVISIONS.


(A)           TERMINATION.  UPON THE TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTIONS 8(C), 9, 10(C), 15(A)(II), 15(B) AND 17(A), (I) THE EARNEST MONEY
DEPOSIT AND ALL INTEREST THEREON SHALL BE RETURNED TO PURCHASER, AND THEREAFTER
NEITHER PARTY SHALL HAVE ANY FURTHER LIABILITY OR OBLIGATION TO THE OTHER EXCEPT
FOR THOSE THAT ARE PROVIDED IN THIS AGREEMENT TO SURVIVE TERMINATION HEREOF, AND
(II) PURCHASER SHALL PROMPTLY RETURN TO SELLER ANY DOCUMENTS (ORIGINALS AND
COPIES) RECEIVED FROM SELLER.


(B)           ENTIRE AGREEMENT.  THIS AGREEMENT AND EXHIBITS HERETO CONSTITUTE
THE ENTIRE AGREEMENT OF SELLER AND PURCHASER WITH RESPECT TO SALE OF THE
PROPERTY AND SUPERSEDE ALL PRIOR OR CONTEMPORANEOUS WRITTEN OR ORAL AGREEMENTS,
WHETHER EXPRESS OR IMPLIED.


(C)           AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED ONLY BY A WRITTEN
AGREEMENT EXECUTED AND DELIVERED BY SELLER AND PURCHASER.


(D)           WAIVERS.  NO WAIVER OF ANY PROVISION OR CONDITION OF, OR DEFAULT
UNDER, THIS AGREEMENT BY ANY PARTY SHALL BE VALID UNLESS IN WRITING SIGNED BY
SUCH PARTY.  NO SUCH WAIVER SHALL BE TAKEN AS A WAIVER OF ANY OTHER OR SIMILAR
PROVISION OR OF ANY FUTURE EVENT, ACT, OR DEFAULT.


(E)           TIME.  TIME IS OF THE ESSENCE OF THIS AGREEMENT.  IN THE
COMPUTATION OF ANY PERIOD OF TIME PROVIDED FOR IN THIS AGREEMENT OR BY LAW, THE
DAY OF THE ACT OR EVENT FROM WHICH THE PERIOD OF TIME RUNS SHALL BE EXCLUDED,
AND THE LAST DAY OF SUCH PERIOD SHALL BE INCLUDED, UNLESS IT IS NOT A BUSINESS
DAY, IN WHICH CASE IT SHALL RUN TO THE NEXT DAY WHICH IS BUSINESS DAY.  FOR THE
PURPOSE OF THIS AGREEMENT, THE TERM “BUSINESS DAY” MEANS ANY DAY OTHER THAN
(A) SATURDAY, (B) SUNDAY, OR (C) ANY OTHER DAY WHEN FEDERALLY INSURED BANKS IN
CHICAGO, ILLINOIS ARE REQUIRED OR AUTHORIZED TO BE CLOSED.  ALL TIMES OF THE DAY
SET FORTH HEREIN SHALL BE CENTRAL STANDARD TIME.


(F)            UNENFORCEABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS
AGREEMENT SHALL BE UNENFORCEABLE IN WHOLE OR IN PART, SUCH PROVISION SHALL BE
LIMITED TO THE EXTENT NECESSARY TO RENDER THE SAME VALID, OR SHALL BE EXCISED
FROM THIS AGREEMENT, AS CIRCUMSTANCES REQUIRE, AND THIS AGREEMENT SHALL BE
CONSTRUED AS IF SAID PROVISION HAD BEEN INCORPORATED HEREIN AS SO LIMITED, OR AS
IF SAID PROVISION HAS NOT BEEN INCLUDED HEREIN, AS THE CASE MAY BE.

20


--------------------------------------------------------------------------------





(G)           ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED BY PURCHASER TO
ANY PARTY THAT IS NOT AN AFFILIATE (AS HEREINAFTER DEFINED) WITHOUT THE PRIOR
EXPRESS WRITTEN CONSENT OF SELLER.  PURCHASER MAY ASSIGN ITS RIGHTS UNDER THIS
AGREEMENT TO AN AFFILIATE WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER PROVIDED
THAT (I) THE ASSIGNEE ASSUMES ALL LIABILITIES OF PURCHASER WHICH ARISE UNDER
THIS AGREEMENT BOTH BEFORE AND AFTER THE DATE OF THE ASSIGNMENT AND (II) ON OR
BEFORE FIVE (5) BUSINESS DAYS PRIOR TO CLOSING PURCHASER DELIVERS TO SELLER
WRITTEN NOTICE OF SUCH ASSIGNMENT TOGETHER WITH A COPY OF ANY SUCH PROPOSED
ASSIGNMENT AND ASSUMPTION INSTRUMENT.  FOR PURPOSES HEREOF, THE TERM “AFFILIATE”
SHALL MEAN (I) AN ENTITY THAT CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH PURCHASER; (II) ANY PARTNERSHIP IN WHICH PURCHASER OR PURCHASER’S
CONTROLLING MEMBER IS THE GENERAL PARTNER; (III) ANY FUND OR ENTITY SPONSORED BY
PURCHASER; OR (IV) ANY ENTITY THAT RETAINS PURCHASER OR A COMPANY AFFILIATED
WITH PURCHASER TO MANAGE THE PROPERTY.


(H)           NOTICES.  ANY NOTICES OR OTHER COMMUNICATIONS PERMITTED OR
REQUIRED TO BE GIVEN HEREUNDER SHALL BE IN WRITING, SHALL BE DELIVERED
PERSONALLY, BY REPUTABLE OVERNIGHT DELIVERY SERVICE, OR BY FAX (PROVIDED A HARD
COPY IS DELIVERED ON THE NEXT BUSINESS DAY BY PERSONAL DELIVERY OR REPUTABLE
OVERNIGHT DELIVERY SERVICE), AND SHALL BE ADDRESSED TO THE RESPECTIVE PARTY AS
SET FORTH IN THIS SUBSECTION (H).  ALL NOTICES AND COMMUNICATIONS SHALL BE
DEEMED GIVEN AND EFFECTIVE UPON RECEIPT THEREOF.

To Seller:

CMD Realty Investment Fund II, L.P.
c/o CMD Realty Investors
227 West Monroe St., Suite 3900
Chicago, Illinois 60606

 

 

Attn:

Mr. Joseph Bowar

 

 

Phone:

(312) 726-3121

 

 

Fax:

(312) 726-9473

 

 

 

 

with a copy to:

DLA Piper US LLP
203 North LaSalle Street
Suite 1900
Chicago, Illinois 60601

 

 

Attn:

Janet A. Lindeman, Esq.

 

 

Phone:

(312) 368-3426

 

 

Fax:

(312) 251-5742

 

 

 

 

To Purchaser:

Behringer Harvard
15601 Dallas Parkway
Suite 600
Addison, Texas

 

 

Attn:

Joe Jernigan

 

 

Phone:

(866) 655-3600

 

 

Fax:

(866) 655-3610

21


--------------------------------------------------------------------------------




 

with a copy to:

Powell & Coleman
8080 North Central Expressway
Suite 1380
Dallas, TX 75231

 

 

Attn:

Pat Arnold, Esq.

 

 

Phone:

(214) 890-7108

 

 

Fax:

(214) 373-8768

 


(I)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS
BY THE INTERNAL LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO THE LAWS REGARDING
CONFLICTS OF LAWS.


(J)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
IDENTICAL COUNTERPARTS, ANY OR ALL OF WHICH MAY CONTAIN THE SIGNATURES OF LESS
THAN ALL OF THE PARTIES, AND ALL OF WHICH SHALL BE CONSTRUED TOGETHER AS A
SINGLE INSTRUMENT.


(K)           CONSTRUCTION.  SELLER AND PURCHASER AGREE THAT EACH AND ITS
COUNSEL HAVE REVIEWED AND APPROVED THIS AGREEMENT, AND THAT ANY RULES OF
CONSTRUCTION WHICH PROVIDE THAT AMBIGUITIES BE RESOLVED AGAINST THE DRAFTING
PARTY SHALL NOT BE USED IN THE INTERPRETATION OF THIS AGREEMENT OR ANY
AMENDMENTS OR EXHIBITS HERETO.  THE WORDS “INCLUDE”, “INCLUDING”, “INCLUDES AND
ANY OTHER DERIVATION OF “INCLUDE” MEANS “INCLUDING, BUT NOT LIMITED TO” UNLESS
SPECIFICALLY SET FORTH TO THE CONTRARY. HEADINGS OF SECTIONS HEREIN ARE FOR
CONVENIENCE OF REFERENCE ONLY, AND SHALL NOT BE CONSTRUED AS A PART OF THIS
AGREEMENT. EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT,
REFERENCES TO “SECTIONS” OR “SUBSECTIONS” IN THIS AGREEMENT SHALL REFER TO
SECTIONS AND SUBSECTIONS OF THIS AGREEMENT, AND REFERENCES TO “EXHIBITS” IN THIS
AGREEMENT SHALL MEAN EXHIBITS ATTACHED TO THIS AGREEMENT.


(L)            NO RECORDING.  PURCHASER SHALL NOT RECORD THIS AGREEMENT OR ANY
MEMORANDUM OR OTHER EVIDENCE THEREOF IN ANY PUBLIC RECORDS.


21.           DTPA WAIVER.  TO THE EXTENT PERMITTED BY LAW, PURCHASER HEREBY
WAIVES ANY CLAIMS AND CAUSES OF ACTION ARISING PURSUANT TO THE PROVISIONS OF THE
TEXAS DECEPTIVE TRADE PRACTICES AND CONSUMER PROTECTION ACT, CHAPTER 17,
SUBCHAPTER E, SECTIONS 17.41 THROUGH 17.63, INCLUSIVE, TEXAS BUSINESS AND
COMMERCE CODE.  PURCHASER HEREBY REPRESENTS AND WARRANTS TO SELLER THAT:
(I) PURCHASER IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION IN
RELATION TO SELLER, (II) PURCHASER IS REPRESENTED BY LEGAL COUNSEL IN CONNECTION
WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT, AND (III) PURCHASER IS
PURCHASING THE PROPERTY FOR BUSINESS, COMMERCIAL, INVESTMENT OR OTHER SIMILAR
PURPOSES AND NOT FOR USE AS PURCHASER’S RESIDENCE.


22.           RELA ADMONITION.  PURCHASER ACKNOWLEDGES THAT AT THE TIME OF THE
EXECUTION OF THIS AGREEMENT, SELLER ADVISES PURCHASER BY THIS WRITING THAT
PURCHASER SHOULD HAVE AN

22


--------------------------------------------------------------------------------





ABSTRACT COVERING THE PROPERTY THAT IS THE SUBJECT OF THIS AGREEMENT EXAMINED BY
AN ATTORNEY OF PURCHASER’S OWN SELECTION, OR THAT PURCHASER SHOULD BE FURNISHED
WITH OR OBTAIN AN OWNER’S POLICY OF TITLE INSURANCE.


23.           AGENCY.  CMD REALTY INVESTORS, AN ILLINOIS GENERAL PARTNERSHIP
(“AGENT”), HAS SIGNED THIS AGREEMENT SOLELY IN ITS CAPACITY AS AGENT OF SELLER. 
IN NO EVENT SHALL AGENT HAVE ANY LIABILITIES OR OBLIGATIONS UNDER THIS
AGREEMENT, ALL OF WHICH LIABILITIES AND OBLIGATIONS SHALL BE BORNE SOLELY BY
SELLER SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

23


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Real Estate Sale Agreement as
of the date set forth above. 

PURCHASER:

 

 

 

HARVARD PROPERTY TRUST, LLC, a

 

Delaware limited liability company, d/b/a

 

Behringer Harvard Funds

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Its:

 

 

 

 

SELLER:

 

 

 

CMD REALTY INVESTMENT FUND II,

 

L.P., an Illinois limited partnership

 

 

By:

CMD/FUND II GP INVESTMENTS,

 

 

L.P., an Illinois limited partnership, its

 

 

general partner

 

 

By:

CMD REIM II, INC., an Illinois
corporation, its general partner

 

 

 

 

By:

CMD REALTY INVESTORS,

 

 

an Illinois general partnership, its
agent

 

 

By:

 

 

 

Printed Name:

 

 

 

Its:

 

 

24


--------------------------------------------------------------------------------


EXHIBIT A

LAND

BEING A TRACT OF LAND SITUATED IN THE CITY OF DALLAS, DALLAS COUNTY, TEXAS, PART
OF THE ELI SHEPHERD SURVEY, ABSTRACT NO. 1361, AND BEING LOT 1A, BLOCK B/B8228,
BENT TREE OFFICE ADDITION NO. 1, RECORDED IN VOLUME 83192, PAGE 2852, DEED
RECORDS OF DALLAS COUNTY, TEXAS, AND BEING MORE PARTICULARLY DESCRIBED BY METES
AND BOUNDS AS FOLLOWS:

BEGINNING AT A 5/8-INCH IRON ROD FOUND FOR THE NORTHERLY NORTHEAST CUTBACK
CORNER OF THE INTERSECTION OF DALLAS PARKWAY (200 FEET WIDE) AND KNOLL TRAIL
DRIVE (60 FEET WIDE), SAME BEING THE WESTERLY SOUTHWEST CORNER OF SAID BENT TREE
OFFICE ADDITION NO. 1;

THENCE NORTH 01 DEGREE 58 MINUTES 00 SECONDS EAST, ALONG THE EASTERLY LINE OF
DALLAS PARKWAY 425.22 FEET TO A SET 5/8-INCH IRON ROD;

THENCE EAST, 259.87 FEET TO A 5/8-INCH IRON ROD SET FOR CORNER;

THENCE SOUTH 45 DEGREES 29 MINUTES 51 SECONDS EAST, 90.08 FEET TO A POINT FOR
CORNER, FROM WHICH A FOUND IRON ROD BEARS NORTH 73 DEGREES 10 MINUTES EAST 0.72
FEET;

THENCE SOUTH 26 DEGREES 15 MINUTES 20 SECONDS WEST, 50.86 FEET TO A POINT FOR
CORNER, FROM WHICH A FOUND IRON ROD BEARS SOUTH 60 DEGREES 40 MINUTES EAST 0.77
FEET;

THENCE SOUTH 04 DEGREES 37 MINUTES 10 SECONDS EAST, 110.90 FEET TO A POINT FOR
CORNER, FROM WHICH A FOUND IRON ROD BEARS SOUTH 52 DEGREES 12 MINUTES EAST 0.63
FEET;

THENCE SOUTH 18 DEGREES 34 MINUTES 10 SECONDS EAST, 97.51 FEET TO A POINT FOR
CORNER, FROM WHICH A FOUND IRON ROD BEARS SOUTH 45 DEGREES 18 MINUTES EAST 0.61
FEET;

THENCE SOUTH 01 DEGREE 13 MINUTES 00 SECONDS EAST, 32.71 FEET TO A FOUND IRON
ROD;

THENCE SOUTH 01 DEGREE 27 MINUTES 09 SECONDS WEST, 163.16 FEET TO A POINT FOR
CORNER, FROM WHICH A FOUND IRON ROD BEARS SOUTH 15 DEGREES 00 MINUTES EAST 0.36
FEET, SAID POINT BEING THE NORTHERLY RIGHT-OF-WAY OF THE  AFORESAID KNOLL TRAIL
DRIVE;

THENCE WESTERLY ALONG SAID RIGHT-OF-WAY THE FOLLOWING THREE (3) COURSES:

A-1


--------------------------------------------------------------------------------




ALONG THE ARC OF A CURVE TO THE LEFT, HAVING A DELTA ANGLE OF 42 DEGREES 28
MINUTES 48 SECONDS, RADIAL BEARING OF SOUTH 44 DEGREES 27 MINUTES 48 SECONDS
WEST, A RADIUS OF 230.00 FEET AND AN ARC LENGTH OF 170.89 FEET TO A SET “X” IN
CONCRETE;

NORTH 88 DEGREES 02 MINUTES 00 SECONDS WEST, 190.00 FEET TO A 5/8 INCH IRON ROD
FOUND FOR CORNER;

NORTH 43 DEGREES 02 MINUTES 00 SECONDS WEST, 14.14 FEET TO THE POINT OF
BEGINNING AND CONTAINING 3.376 ACRES OF LAND, MORE OR LESS.

A-2


--------------------------------------------------------------------------------


EXHIBIT B

EXCLUDED TANGIBLE PERSONAL PROPERTY

None

B-1


--------------------------------------------------------------------------------


EXHIBIT C

LEASES

BOYD & BOYD, LLP

1. Lease Agreement - 6/23/2003
Office Lease dated June 23, 2003 by and between CMD Realty Investment Fund II,
L.P. and Boyd & Boyd, L.L.P.

2. Lease Term Confirmation Letter - 8/4/2003
Lease Term Confirmation letter dated August 4, 2003

BRAD BURNS DBA BURNS ENERGY

1. Lease Agreement - 9/4/1991
Lease Agreement dated September 4, 1991 by and between 17300 Parkway Venture
L.P. and Brad Burns d/b/a Burns Energy

2. Tenant Estoppel Certificate - 12/11/1995
Tenant Estoppel Certificate December 11, 1995

3. First Amendment - 11/21/1996
First Amendment dated November 21, 1996 by and between CMD Realty Investment
Fund II, L.P. and Brad Burns d/b/a Burns Energy

4. Second Amendment - 10/29/1999
Amendment Two dated October 29, 1999 by and between CMD Realty Investment Fund
II, L.P. and Brad Burns d/b/a Burns Energy

5. Tenant Estoppel Certificate - 7/29/2002
Tenant Estoppel Certificate dated July 29, 2002

6. Third Amendment - 7/29/2002
Lease Amendment Three dated July 29, 2002 by and between CMD Realty Investment
Fund II, L.P. and Brad Burns d/b/a Burns Energy

7. Other Legal Document - 11/8/2002
Subordination, Non-Disturbance and Attornment Agreement, dated November 8, 2002,
by and among SunAmerica Life Insurance Company, CMC Commercial Realty Group, and
CMD Realty Investment Fund II, L.P.

C-1


--------------------------------------------------------------------------------




8. Fourth Amendment - 6/17/2005
Lease Amendment Four dated 6/17/05 by and between CMD Realty Investment Fund II,
L.P. and Brad Burns

CMC COMMERCIAL REALTY GROUP, I

1. Lease Agreement - 12/13/1999
Lease Agreement dated December 13, 1999 by and between CMD Realty Investment
Fund II, L.P. and CMC Commercial Realty Group, Inc.

2. Lease Term Confirmation Letter - 3/21/2000
Lease Term Confirmation letter dated March 21, 2000

3. Tenant Estoppel Certificate - 7/29/2002
Tenant Estoppel Certificate dated July 29, 2002

4. Other Legal Document - 7/30/2002
Subordination, Non-Disturbance and Attornment Agreement, dated July 30, 2002, by
and among SunAmerica Life Insurance Company, CMC Commercial Realty Group, and
CMD Realty Investment Fund II, L.P.

5. First Amendment - 3/11/2004
Lease Amendment One dated March 11, 2004, between CMD Realty Investment Fund II,
L.P. and CMC Commercial Realty Group, Inc.

6. Other Legal Document - 4/26/2004
Rent Reduction Date Confirmation letter dated April 26, 2004

7. Second Amendment - 2/11/2005
Lease Amendment Two dated 2/11/2005, between CMD Realty Investment Fund II, L.P.
and CMC Commercial Realty Group, Inc.

8. Lease Term Confirmation Letter - 4/5/2005
Lease Term Confirmation Letter dated 4/5/05

9. Lease Term Confirmation Letter - 4/5/2005
Lease Term Confirmation Letter dated April 5, 2005.

COLONIAL PROPERTIES TRUST

1. Lease Agreement - 7/25/2005
Office Lease dated 7/25/05 by and between CMD Realty Investment Fund, II, L.P.
and Colonial Realty Limited Partnership

C-2


--------------------------------------------------------------------------------




2. Lease Term Confirmation Letter - 10/28/2005
Lease Term Confirmation letter dated 10/28/05

COMPTROLLER OF THE CURRENCY

1. Lease Agreement - 3/12/2002
U.S. Government Lease for Real Property (Short Form) with CMD Realty Investment
Fund II, L.P., dated March 12, 2002

2. Other Legal Document - 9/5/2002
Letter dated September 5, 2002, from Landlord to Tenant, re TI, commencement
date, etc.

DISCOUNT TIRE COMPANY OF TEXAS

1. Lease Agreement - 7/10/1991
Lease Agreement dated July 10, 1991 by and between 17300 Parkway Venture L.P.
and Discount Tire Company of Texas, Inc.

2. Tenant Estoppel Certificate - 12/11/1995
Tenant Estoppel Certificate dated December 11, 1995

3. First Amendment - 5/1/1997
First Amendment dated May 1, 1997 by and between CMD Realty Investment Fund II,
L.P. and Discount Tire Company of Texas, Inc.

4. Other Legal Document - 12/3/1997
Tenant Acceptance Letter dated December 3, 1997

5. Second Amendment - 5/1/2002
Lease Amendment Two dated May 1, 2002 by and between CMD Realty Investment Fund
II, L.P. and Discount Tire Company of Texas, Inc.

6. Tenant Estoppel Certificate - 7/29/2002
Tenant Estoppel Certificate dated July 29, 2002

7. Other Legal Document - 11/8/2002
Subordination, Non-Disturbance and Attornment Agreement, dated November 8, 2002,
by and among SunAmerica Life Insurance Company, CMC Commercial Realty Group, and
CMD Realty Investment Fund II, L.P.

C-3


--------------------------------------------------------------------------------




ECHELON RESOURCE PARTNERS, INC

1. Lease Agreement - 7/5/2004
Office Lease dated July 5, 2004, by and between CMD Realty Investment Fund II,
L.P. and Echelon Resource Partners, Incorporated

2. Lease Term Confirmation Letter - 8/9/2004
Lease Term Confirmation letter dated August 9, 2004

FGIS GROUP, INC.

1. Lease Agreement - 1/8/1997
Lease Agreement dated January 8, 1997 by and between CMD Realty Investment Fund
II, L.P. and FGIS Group, Inc. d/b/a First Guaranty Insurance Services

2. Other Legal Document - 1/30/1997
Guaranty of Lease dated January 30, 1997 (by C. Michael Beeson)

3. Other Legal Document - 1/30/1997
Guaranty of Lease dated January 30, 1997 (by Greg Cooney)

4. Other Legal Document - 9/2/1997
Tenant Acceptance Letter dated September 2, 1997

5. First Amendment - 2/13/1998
First Amendment dated February 13, 1998 by and between CMD Realty Investment
Fund II, L.P. and FGIS Group, Inc.

6. Right of Offer Notice Letter - 6/9/1998
Right of First Offer letter dated June 9, 1998

7. Second Amendment - 3/2/2000
Amendment Two dated March 2, 2000 by and between CMD Realty Investment Fund II,
L.P. and FGIS Group, Inc.

8. Other Legal Document - 3/27/2000
Release of Guarantor dated March 27, 2000 between CMD Realty Investment Fund II,
L.P. and Gregory Cooney

9. Consent to Sublease Agreement - 10/12/2000
Consent to Sublease dated October 12, 2000 by and between FGIS Group, Inc.,
Uniview Technologies Corporation, and CMD Realty Investment Fund II, L.P.
w/attached Sublease dated October 30, 2000

10. Other Legal Document - 3/22/2001
Landlord’s Consent with Lender The American National Bank of Texas dated March
22, 2001

C-4


--------------------------------------------------------------------------------




11. Third Amendment - 11/6/2001
Amendment Three November 6, 2001 by and between CMD Realty Investment Fund II,
L.P. and FGIS Group, Inc.

FINANCIAL INNOVATIONS AGENCY

1. Lease Agreement - 4/7/2003
Office Lease dated April 7, 2003 by and between CMD Realty Investment Fund II,
L.P. and Financial Innovations Agency, Inc.

2. Lease Term Confirmation Letter - 5/13/2003
Lease Term Confirmation letter dated May 13, 2003

INTELLECARE, INC.

1. Lease Agreement - 10/25/2005
Lease Agreement dated 10/25/05 by and between CMD Realty Investment Fund II,
L.P. and Intellecare, Inc.

KIEWIT DEVELOPMENT COMPANY

1. Guaranty - 7/25/2006
Guaranty between CMD and Kiewitt

2. Lease Agreement - 7/25/2006
Lease Agreement dated July 25, 2006, by and between CMD Relaty Investment Fund
II, L.P. and Kiewit Construction Company

3. Lease Term Confirmation Letter - 8/16/2006
Lease Term Confirmation letter dated August 16, 2006, by and between CMD Realty
Investment Fund II, L.P. and Kiewit Development Company

4. Revised Lease Term Confirmation Letter - 8/29/2006
Revised Lease Term Confirmation letter dated August 29, 2006, by and between CMD
Realty Investment Fund II, L.P. and Kiewit Development Company

L. B. FISHER & COMPANY

1. Lease Agreement - 11/9/1995
Lease Agreement dated November 9, 1995 by and between 17300 Parkway Venture L.P.
and L.B. Fisher & Company

C-5


--------------------------------------------------------------------------------




2. Tenant Estoppel Certificate - 12/21/1995
Tenant Estoppel Certificate dated December 21, 1995

3. Other Legal Document - 2/1/1996
Promissory Note effective February 1, 1996

4. First Amendment - 1/5/2001
Amendment One dated January 5, 2001 by and between CMD Realty Investment Fund
II, L.P. and L. B. Fisher & Company w/attached Promissory Note marked
“Cancelled”

5. Other Legal Document - 2/7/2001
Letter dated February 7, 2001 from CMD to L. B. Fisher re: signature of
amendment

6. Tenant Estoppel Certificate - 7/29/2002
Tenant Estoppel Certificate dated July 29, 2002

7. Other Legal Document - 11/8/2002
Subordination, Non-Disturbance and Attornment Agreement, dated November 8, 2002,
by and among SunAmerica Life Insurance Company, CMC Commercial Realty Group, and
CMD Realty Investment Fund II, L.P.

8. Second Amendment - 5/11/2005
Lease Amendment Two dated 5/11/2005 by and between CMD Realty Investment Fund
II, L.P. and L.B. Fisher & Company

NEWPORT HOMEBUILDERS, LTD.

1. Lease Agreement - 1/27/2004
Office Lease dated January 27, 2004, by and between CMD Realty Investment Fund
II, L.P. and Newport Homebuilders, Ltd.

2. Lease Term Confirmation Letter - 4/1/2004
Lease Term Confirmation letter dated April 1, 2004

RECKITT BENCKISER INC.

1. Lease Agreement - 3/11/1999
Lease Agreement dated March 11, 1999, by and between CMD Realty Investment Fund
II, L.P. and Reckitt & Colman, Inc.

2. Lease Term Confirmation Letter - 5/17/1999
Lease Term Confirmation letter dated May 17, 1999

C-6


--------------------------------------------------------------------------------




3. First Amendment - 6/27/2002
Lease Amendment One dated June 27, 2002, by and between CMD Realty Investment
Fund II, L.P. and Reckitt Benckiser f/k/a Reckitt & Colman, Inc.

4. Tenant Estoppel Certificate - 7/29/2002
Tenant Estoppel Certificate dated July 29, 2002

5. Lease Term Confirmation Letter - 10/28/2002
Lease Term Confirmation letter dated October 28, 2002

6. Other Legal Document - 11/8/2002
Subordination, Non-Disturbance and Attornment Agreement, dated November 8, 2002,
by and among SunAmerica Life Insurance Company, CMC Commercial Realty Group, and
CMD Realty Investment Fund II, L.P.

7. Consent to Sublease Agreement - 5/17/2005
Consent to Sublease dated 5/17/2005 by and between Reckitt Benckiser, Inc.
(tenant),Reunion Mortgage, Inc. (subtenant) and CMD Realty Investment Fund II,
L.P.

ROBERT BOYD ARCHITECTS, INC.

1. Lease Agreement - 8/6/2004
Office Lease dated August 6, 2004, by and between CMD Realty Investment Fund II,
L.P. and Robert Boyd Architects, Inc.

2. Lease Term Confirmation Letter - 9/23/2004
Lease Term Confirmation letter dated September 23, 2004

ROOFTOP AGREEMENTS

1. License Agreement -
License Agreement by and between CMD Realty Investment Fund II, L.P. and airBand
Communications, Inc.

SOVA DIGITAL INC

1. Lease Agreement - 9/16/2003
Office Lease dated September 16, 2003, by and between CMD Realty Investment Fund
II, L.P. and Sova Digital, Inc.

2. Letter of Credit - 10/8/2003
Clean Irrevocable Standby Letter of Credit No. 00344063, by Bank One, dated
October 8,

C-7


--------------------------------------------------------------------------------




2003, by order of Sova Digital, Inc. in the favor of CMD Realty Investment Fund
II, L.P., in the aggregate amount of $47,380.00 with transfer form attached

3. First Amendment - 10/20/2003
Amendment, dated October 20, 2003, to Clean Irrevocable Letter of Credit No.
00344063, by Bank One, by order of Sova Digital, Inc. in the favor of CMD Realty
Investment Fund II, L.P., in the aggregate amount of $47.380.00 to include the
effective date of October 8, 2003

4. Lease Term Confirmation Letter - 11/4/2003
Lease Term Confirmation letter dated November 4, 2003

5. Other Legal Document - 2/18/2005
Storage License dated February 18, 2005, between CMD Realty Investment fund II,
L.P. and Sova Digital, Inc.

TERIS, LLC

1. Lease Agreement - 6/20/2005
Office Lease Agreement dated 6/20/2005 by and between CMD Realty Investment Fund
II, L.P. and Teris L.L.C.

TURNER, COLLIE, & BRADEN, INC

1. Lease Agreement - 10/7/1999
Lease Agreement dated October 7, 1999 by and between CMD Realty Investment Fund
II, L.P. and Turner Collie & Braden Inc.

2. Lease Term Confirmation Letter - 2/21/2000
Lease Term Adjustment Confirmation letter dated February 21, 2000

3. Lease Term Confirmation Letter - 3/21/2001
Lease Term Adjustment Confirmation letter dated March 21, 2001

4. Tenant Estoppel Certificate - 7/29/2002
Tenant Estoppel Certificate dated July 29, 2002

5. Other Legal Document - 11/8/2002
Subordination, Non-Disturbance and Attornment Agreement, dated November 8, 2002,
by and among SunAmerica Life Insurance Company, CMC Commercial Realty Group, and
CMD Realty Investment Fund II, L.P.

6. Right of Offer Notice Letter - 6/3/2005
Right of Offer Letter dated 6/3/2005

C-8


--------------------------------------------------------------------------------




7. Right of Offer Notice Letter - 9/26/2005
ROO letter dated 6/26/05 regarding Suite 1075

8. First Amendment - 8/22/2006
Lease Amendment One dated August 22, 2006, by and between CMD Realty Investment
Fund II, L.P. and TCB, Inc. (f/k/a Turner Collie Braden, Inc.)

WINTERSTONE FINANCIAL SERVICES

1. Lease Agreement - 12/23/2002
Office Lease dated December 23, 2002 by and between CMD Realty Investment Fund
II, L.P. and Winterstone Financial Services Corp.

2. First Amendment - 1/6/2005
Lease Amendment One dated January 6, 2005, between CMD Realty Investment Fund
II, L.P. and Winterstone Financial Services Corp.

ZEPHYR SYSTEMS, INC.

1. Lease Agreement - 9/23/1998
Office Lease dated September 23, 1998, by and between CMD Realty Investment Fund
II, L.P. and Zephyr Systems, Inc.

2. Lease Term Confirmation Letter - 11/2/1998
Lease Term Confirmation Letter dated November 2, 1998

3. First Amendment - 5/15/2000
Lease Amendment One dated May 15, 2000, by and between CMD Realty Investment
Fund II, L.P. and Zephyr Systems, Inc.

4. Tenant Estoppel Certificate - 7/29/2002
Tenant Estoppel Certificate dated July 29, 2002

5. Second Amendment - 8/22/2002
Lease Amendment Two dated August 22, 2002, by and between CMD Realty Investment
Fund II, L.P. and Zephyr Systems, Inc.

6. Other Legal Document - 11/8/2002
Subordination, Non-Disturbance and Attornment Agreement, dated November 8, 2002,
by and among SunAmerica Life Insurance Company, CMC Commercial Realty Group, and
CMD Realty Investment Fund II, L.P.

C-9


--------------------------------------------------------------------------------


EXHIBIT D

COMMISSION AGREEMENTS

D-1


--------------------------------------------------------------------------------


EXHIBIT E

SERVICE CONTRACTS

1.               Continuing Service Contract, dated December 16, 2004, between
CMD Realty Investment Fund II, L.P. and Champion Waste Services, regarding Trash
Removal.

2.               Continuing Service Contract, dated February 1, 2004, between
CMD Realty Investment Fund II, L.P. and Schindler Elevator Company, regarding
Vertical Transportation Maintenance.

3.               Continuing Service Contract, dated December 2, 2004, between
CMD Realty Investment Fund II, L.P. and MITEC Controls of Dallas, regarding fire
Panel Monitoring Service.

4.               Continuing Service Contract, dated October 29, 2004, between
CMD Realty Investment Fund II, L.P. and First Strike Pest Control, regarding
Pest Control Service.

5.               Continuing Service Contract, dated March 16, 2005, between CMD
Realty Investment Fund II, L.P. and Fikes Services, Inc., regarding Restroom Air
Freshener.

6.               Continuing Service Contract, dated March 16, 2005, between CMD
Realty Investment Fund II, L.P. and Security Group of Texas, regarding Building
Unlock/Lockdown Service.

7.               Continuing Service Contract, dated March 16, 2005, between CMD
Realty Investment Fund II, L.P. and All-Star Power Sweep, Ltd., regarding
Parking Lot and Garage Sweeping Service.

8.               Continuing Service Contract, dated January 1, 2004, and
Contract Amendment Number One dated December 2, 2004 between CMD Realty
Investment Fund II, L.P. and Your Plant Services Inc., regarding Interior
Landscape Service.

9.               Continuing Service Contract, dated December 16, 2004, between
CMD Realty Investment Fund II, L.P. and The Brickman Group Ltd., regarding
Landscape Maintenance Service.

10.         Continuing Service Contract, dated July 31, 2006, between CMD Realty
Investment Fund II, L.P. and Republic Building Services, regarding Janitorial
Services.

11.         Continuing Service Contract, dated March 16, 2005, between CMD
Realty Investment Fund II, L.P. and Dallas Security Systems, regarding Elevator
Monitoring Services.

12.         Continuing Service Contract, dated March 31, 2006, between CMD
Realty Investment Fund II, L.P. and Maxum Building Services, regarding Window
Washing Services.

E-1


--------------------------------------------------------------------------------




13.         Continuing Service Contract, dated March 23, 2006, between CMD
Realty Investment Fund II, L.P. and Pools with Perfect Chemistry, regarding
Fountain Maintenance and Chemical Services.

14.         Continuing Service Contract, dated February 1, 2004, between CMD
Realty Investment Fund II, L.P. and Stewart & Stevenson, regarding Generator
Maintenance Services.

15.         Continuing Service Contract, dated April, 2006, between CMD Realty
Investment Fund II, L.P. and The Lee Quigley Company, regarding Metal
Maintenance Services.

16.         Continuing Service Contract, dated October 16, 2002 between CMD
Realty Investment Fund II, L.P. and Tolin Mechanical Systems, regarding
Mechanical Maintenance Services and Staffing.

E-2


--------------------------------------------------------------------------------


EXHIBIT F

EARNEST MONEY ESCROW AGREEMENT

Escrow Trust No.                                           

                                          , 2006

HARVARD PROPERTY TRUST, LLC, a Delaware limited liability corporation, d/b/a
Behringer Harvard Funds (“Purchaser”), has delivered and deposited with Republic
Title of Texas, Inc. (1909 Woodall Rogers, Suite 400, Dallas, Texas 75201,
Attention:  Mr. Bo Feagin) (“Escrow Agent”) the aggregate sum of Five Hundred
Thousand and no/100 Dollars ($500,000.00), representing an Initial Earnest Money
Deposit and may, pursuant to the terms of that certain Real Estate Sale
Agreement by and between Purchaser and CMD Realty Investment Fund II, L.P., and
Illinois limited partnership dated as of November     , 2006, deposit an
Additional Earnest Money Deposit in the amount of Five Hundred Thousand and
00/100 Dollars ($500,000.00), all to be held and delivered by Escrow Agent as
Escrow Funds only upon the joint order of the undersigned or their respective
legal representatives or assigns, except as otherwise provided herein.

Escrow Agent is hereby expressly authorized to disregard in its sole discretion
any and all notices or warnings given by any one of the parties hereto or by any
other person or corporation, but said Escrow Agent is hereby expressly
authorized to regard and to comply with and obey any and all orders, judgments
or decrees entered or issued by any court with or without jurisdiction, and in
case said Escrow Agent obeys or complies with any joint written order of the
parties or any such order, judgment or decree of any court it shall not be
liable to any of the parties hereto or any person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree be
entered without jurisdiction or be subsequently reversed, modified, annulled,
set aside or vacated.  In case of any suit or proceeding regarding this Escrow
Trust, to which said Escrow Agent is or may be at any time a party, it shall
have a lien on the contents hereof for any and all costs, attorneys’ and
solicitors’ fees, whether such attorneys or solicitors shall be regularly
retained or specifically employed and other expenses which it may have incurred
or become liable for on account thereof, and it shall be entitled to reimburse
itself therefor out of said deposit, and the undersigned jointly and severally
agree to pay to said Escrow Agent upon demand all such costs, fees and expenses
so incurred.

Deposits made pursuant to these instructions shall be invested in any federally
insured money market account, unless the parties direct otherwise, which
direction to Escrow Agent for such alternate investment shall be expressed in
writing and contain the consent of all other parties to this escrow, and also
provided that the parties are in receipt of the taxpayer’s identification
number, Escrow Agent will, upon request, furnish information concerning its
procedures and fee schedules for investment.

In the event Escrow Agent is requested to invest deposits hereunder, Escrow
Agent is not to be held responsible for any loss of principal or interest which
may be incurred as a result of making the investments or redeeming said
investment for the purposes of this escrow trust.

F-1


--------------------------------------------------------------------------------




In no case shall the above mentioned deposits be surrendered except on a joint
written order signed by the parties hereto, their respective legal
representatives or assigns, or in obedience to the process or order of a court
as aforesaid.

The Escrow Agent fee shall be divided equally between the undersigned.

This Agreement may be executed in several counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument.

Accepted:

Republic Title of Texas, Inc.,
Escrow Trustee

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

,

 

 

a(n)

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

,

c/o CMD Realty Investors

 

a(n)

 

227 West Monroe Street, Suite 3900

 

 

 

Chicago, Illinois 60606

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

F-2


--------------------------------------------------------------------------------


EXHIBIT G

TENANT ESTOPPEL CERTIFICATE FORM

                                      , 2006

[Address of Buyer]

 

 

[Address of Lender]

 

 

RE:          [Name and Address of Property] (the “Property”)

Ladies and Gentlemen:

Reference is made to that certain [Lease Agreement] dated as of
                             , pursuant to which the undersigned, as tenant
(“Tenant”), is demising premises at the captioned address more particularly
described in the Lease (the “Premises”). CMD Realty Investment Fund II, L.P.
(“Landlord”) is the current owner of the Property and landlord under the lease. 
The lease, together with all amendments thereto included in Schedule 1 attached
hereto, is herein referred to as the “Lease”. Tenant hereby represents to the
Benefited Parties (as herein defined) that the following statements are true and
correct as of the date hereof:

1.                                       Schedule 1 attached hereto is a list of
all amendments, modifications, side letters, guaranties and other documents
evidencing, governing or securing Tenant’s obligations under the Lease, which
documents represent the entire agreement between the parties as to the
Premises.  The undersigned is the Tenant under the Lease for the Premises
covering                             rentable square feet.

2.                                       The Lease is in full force and effect
and has not been amended, modified, supplemented or superseded except as
indicated in Schedule 1.  There are no understandings, contracts, agreement or
commitments of any kind whatsoever between Landlord and Tenant with respect to
the Premises, except as expressly provided in the Lease.

3.                                       The term of the Lease commenced on
                               , and expires on                          ,
subject to any rights of Tenant to extend the term as provided therein.  The
base rent presently being charged is $                         .  All rentals,
charges, additional rent and other obligations on the part of the undersigned
have been paid to and including                           , 200   .  No rental,
other than for the current month, has been paid in advance.  The undersigned has
accepted possession and now occupies the Premises.  [CONFIRM NO WORK IS
PRESENTLY BEING PERFORMED BY LANDLORD ON BEHALF OF ANY TENANT; IF SUCH WORK IS
BEING PERFORMED, IT MUST BE CARVED OUT OF THE ESTOPPEL FOR THAT

G-1


--------------------------------------------------------------------------------




 TENANT.]    In addition to the fixed minimum Base Rent, the Tenant pays its
pro-rata share of real estate taxes and operating expenses in excess of a base
stop of                                  .

4.                                       Tenant has paid to Landlord a security
deposit in the amount of $                                     .  Tenant has no
claim against Landlord for any other security, rental, cleaning access card, key
or other deposits or any prepaid rentals.

5.                                       Landlord is not in any respect in
default in the performance of the terms and provisions of the Lease, nor does
any state of facts or condition exist which, with the giving of notice or the
passage of time, or both, would result in such a default.  All conditions under
the Lease to be performed by Landlord have been satisfied.  Without limiting the
generality of the foregoing, all improvements to be constructed in the Premises
by Landlord have been completed to the satisfaction of Tenant and accepted by
Tenant and any tenant construction allowances have been paid in full, and all
duties of an inducement nature required of Landlord in the Lease have been
fulfilled to Tenant’s satisfaction. [CONFIRM NO WORK IS PRESENTLY BEING
PERFORMED BY LANDLORD ON BEHALF OF ANY TENANT; IF SUCH WORK IS BEING PERFORMED,
IT MUST BE CARVED OUT OF THE ESTOPPEL FOR THAT TENANT.] Tenant has no claim
against Landlord by reason of any restriction, encumbrance or defect in title of
the Premises of which Tenant has actual knowledge.

6.                                       There currently is no defense, offset,
lien, claim or counterclaim by or in favor of Tenant against Landlord under the
Lease or against the obligations of Tenant under the Lease (including, without
limitation, any rentals or other charges due or to become due under the Lease)
and Tenant is not contesting any such obligations, rentals or charges. To
Tenant’s knowledge, all leasing commissions due in respect of the current term
of the Lease have been paid.

7.                                       Tenant has no renewal, extension or
expansion option, no right of first offer or right of first refusal and no other
similar right to renew or extend the term of the Lease or expand the property
demised thereunder except as may be expressly set forth in the Lease.  Tenant
has no right to lease or occupy any parking spaces within the Property except as
set forth in the Lease.  Tenant is entitled to no free rent nor any credit,
offsets or deductions in rent, nor other leasing concessions other than those
specified in the Lease.

8.                                       Tenant is not in any respect in default
in the performance of the terms and provisions of the Lease nor does any state
of facts or condition exist which, with the giving of notice or the passage of
time, or both, would result in such a default.  Without limiting the generality
of the foregoing, Tenant is current in its rental obligation under the Lease.

9.                                       The undersigned has not received notice
of a prior transfer, assignment, hypothecation or pledge by Landlord of any of
Landlord’s interest in the Lease other than to the holder of any first mortgage
on the captioned Property.

10.                                 To Tenant’s knowledge, there are no liens
recorded against the Premises with respect to work performed by or on behalf of
Tenant or materials supplied to the Premises.

G-2


--------------------------------------------------------------------------------




11.                                 Tenant has not assigned the Lease nor sublet
all or any part of the Premises, except as shown on Schedule 1 attached hereto
and made a part hereof for all purposes.

The above certifications are made to the Benefited Parties knowing that the
Benefited Parties will rely thereon in making an investment in the Premises. For
purposes hereof, the term “Benefited Parties” means the addressees of this
letter and all of the following: (a) Harvard Property Trust, LLC, a Delaware
limited liability company and its successors, assigns, and designees (including,
without limitation, any tenant in common purchasers); and (b) any lender to
which any party described in the foregoing clause (a) grants a deed of trust,
mortgage or other lien upon the Premises.

Very truly yours,

 

 

 

 

,

 

a

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

G-3


--------------------------------------------------------------------------------




 

[FOR INCLUSION ONLY IN THE KIEWIT DEVELOPMENT COMPANY LEASE, THE
CMC REALTY LEASE AND THE FGIS LEASE ]

JOINDER OF GUARANTOR

The undersigned joins in the execution of this Estoppel Certificate for the
purpose of confirming to and for the benefit of the Benefited Parties (a) that
the guaranty of Tenant’s obligations under the Lease executed by the undersigned
remain in full force and effect, and (b) that the undersigned has no defenses or
offsets to its obligations under the guaranty of the Lease executed by the
undersigned. The undersigned understands that the Benefited Parties will rely
upon the foregoing confirmations.

 

 



 

 

a

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

G-4


--------------------------------------------------------------------------------


EXHIBIT H

TITLE INSURANCE COMMITMENT

First American Title Insurance Commitment Number 05R19135, Effective Date
September 26, 2006.

H-1


--------------------------------------------------------------------------------


EXHIBIT I

SURVEY

ALTA/ACSM Land Title Survey prepared by Survcon Inc. Professional Surveyors, Job
No. 60002661, dated September 2005.

I-1


--------------------------------------------------------------------------------


EXHIBIT J

PERMITTED EXCEPTIONS

1.                                       Any titles or rights asserted by
anyone, including, but not limited to, persons, the public, corporations,
governments or other entities:

a.                                       To tidelands, or lands comprising the
shores or beds of navigable or perennial rivers and streams, lakes, bays, gulfs
or oceans, or

b.                                      To lands beyond the line of the harbor
or bulkhead lines as established or changed by any government, or

c.                                       To filled-in lands, or artificial
islands, or

d.                                      To statutory water rights, including
riparian rights, or

e.                                       To the area extending from the line of
mean low tide to the line of vegetation, or the rights of access to that area or
easement along and across that area.

2.                                       Standby fees, taxes and assessments by
any taxing authority for the year 2006, and subsequent years; and subsequent
taxes and assessments by any taxing authority for prior years due to change in
land usage or ownership, but not those taxes or assessments for prior years
because of an exemption granted to a previous owner of the property under
Section 11.13, Texas Tax Code, or because of improvements not assessed for a
previous tax year.

3.                                       The following matters and all terms of
the documents creating or offering evidence of the matters:

*              Restrictive Covenants:

Restrictive covenants recorded in Volume 82143, Page 2101 and Volume 83163, Page
586, Deed Records of Dallas County, Texas, except for those listed in Annex “C”
attached thereto.  Affected by instrument recorded in Volume 96011, page 3644
Deed Records of Dallas County, Texas.  Any covenant, condition or restriction
indicating a preference, limitation or discrimination based on race, color,
religion, sex, handicap, familial status, or national origin to the extent such
covenants, conditions or restrictions violate 42 USC 3604(c), is deleted.

a.                                       Easement for storm water drainage
facilities along the southeast line granted by Bent Tree to the City of Dallas
by instrument dated 04/15/1974, filed 05/23/1974, recorded in Volume 74103, page
707, Deed Records of Dallas County, Texas.

b.                                      Easement for sanitary sewer main(s)
located in the east northeast corner granted by Bent Tree Joint Venture to the
City of Dallas by Instrument dated 01/30/1978,

J-1


--------------------------------------------------------------------------------




filed 03/16/1978, recorded in Volume 78051, Page 1476, Deed Records of Dallas
County, Texas.

c.                                       Fifteen foot (15’) wide electric and
telephone line easement located along the southerly line granted by Equireal
Development Corporation to Dallas Power & Light Company by instrument dated
09/28/1983, filed 10/25/1983, recorded in Volume 83210, page 4575, Deed Records
of Dallas County, Texas.

d.                                      Two foot (2’) wide electric and
telephone easement along and adjacent to the western line granted by Bell
Savings & Loan Association and Equireal Development Corporation to Dallas Power
& Light and Southwestern Bell Telephone Company by instrument dated 04/13/1988,
filed 04/21/1988, recorded in Volume 88078, Page 1134, Deeds Records, Dallas
County, Texas.

e.                                       Fifteen foot (15’) by twenty foot (20’)
wide water line easement adjacent to the south line granted by Bell Savings &
Loan Association to the City of Dallas by instrument dated 04/13/1988, filed
04/21/1988, recorded in Volume 88078, Page 1137, Deed Records of Dallas County,
Texas.

f.                                         Variable width drainage easement
along the east line and in the northeast and most northerly northwest corner as
created per plats recorded in Volume 70879, Page 1856 and Volume 83192, Page
2852, Map Records of Dallas County, Texas.

g.                                      Rights of tenants in possession, as
tenants only, under written unrecorded lease agreement.

J-2


--------------------------------------------------------------------------------


EXHIBIT K

SPECIAL WARRANTY DEED

THE STATE OF TEXAS

)

 

)

COUNTY OF                            

)

 

                                                                                       ,
a                                                        (“Grantor”), for and in
consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) paid to Grantor and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, has GRANTED, SOLD and CONVEYED and does hereby GRANT, SELL
and CONVEY unto
                                                                   a
                                                                       
(“Grantee”), that certain land being more particularly described in Exhibit A,
attached hereto and incorporated herein by reference, together with all
improvements located on such land including, without limitation, the office
building currently located on such land (the “Building”) together with all
improvements, fixtures, heating, ventilation, air conditioning, plumbing,
electrical and other systems, and all parking facilities, located on such land
and used in connection with the Building (such land and improvements being
collectively referred to as the “Property”).

This conveyance is made and accepted subject to all matters (the “Permitted
Exceptions”) set forth in Exhibit B, attached hereto and incorporated herein by
reference.

TO HAVE AND TO HOLD the Property, together with all and singular the rights and
appurtenances pertaining thereto, including all of Grantor’s right, title and
interest in and to adjacent streets, strips and gores, alleys and rights-of-way,
subject to the Permitted Exceptions, unto Grantee and Grantee’s successors and
assigns forever; and Grantor does hereby bind itself and its successors to
warrant and forever defend the Property unto Grantee and Grantee’s successors
and assigns, against every person whomsoever lawfully claiming or to claim the
same or any part thereof, by, through or under Grantor, but not otherwise,
subject to the Permitted Exceptions.

Executed on the date set forth in the acknowledgment attached hereto to be
effective as of the            day of                                    ,
200       .

K-1


--------------------------------------------------------------------------------




 

SELLER:

 

 

 

 

 

 

 , a

 

 

 

 

 

 

 

 

 

By:

 

 

Printed Name:

 

 

 Its:

 

K-2


--------------------------------------------------------------------------------




 

STATE OF                                               

)

 

)

COUNTY OF                                             

)

 

This instrument was acknowledged before me on
                                     , 200        by
                                     ,                                      of
                                     , on behalf of said
                                     .

 

 

 

 

 



 

Notary Public, State of

 

 

 

 

 

 

 

 

 

 

(printed name)

 

 

 

 

My commission expires:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WHEN RECORDED, PLEASE
RETURN TO:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

K-3


--------------------------------------------------------------------------------


EXHIBIT L

BILL OF SALE

FOR VALUE RECEIVED,
                                                                  , a(n)
                                                                   (“Seller”),
hereby transfers to
                                                                  , a(n)
                                                                  
(“Purchaser”), all of Seller’s right, title and interest in the following
(collectively, the “Personal Property”):  (a) all tangible personal property
located on the land described on Exhibit A attached hereto (“Land”), excluding
the tangible personal property described on Exhibit B attached hereto, (b) all
plans, specifications, books, records, marketing materials, logos and trademarks
related to and used exclusively in connection with the Land and improvements
thereon, but excluding the name “CMD” and all variations thereof and any
websites maintained by Seller or any of its affiliates, and (c) all transferable
warranties, licenses and permits related to the Land and improvements thereon. 
This Bill of Sale is delivered pursuant to the terms of the Real Estate Sale
Agreement dated as of                              , 200      between Seller and
Purchaser (the “Sale Agreement”). The Personal Property is transferred in “AS
IS”, “WHERE IS”, “WITH ALL FAULTS” condition, and without any warranties,
representations or guarantees, either express or implied, of any kind, nature,
or type whatsoever from, or on behalf of, Seller, and otherwise in accordance
with the terms of Section 19 of the Sale Agreement.

L-1


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have executed this Bill of Sale as of
                              , 200      .

SELLER:

 

 

 

 

 

,

 

a(n)

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Its:

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

,

 

a(n)

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Its:

 

L-2


--------------------------------------------------------------------------------




EXHIBIT A TO BILL OF SALE

LAND

L-3


--------------------------------------------------------------------------------




EXHIBIT B TO BILL OF SALE

EXCLUDED PROPERTY

None

L-4


--------------------------------------------------------------------------------


EXHIBIT M

ASSIGNMENT AND ASSUMPTION AGREEMENT

This ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is made on
                         , 200        between                          , a(n)
                          (“Seller”), and                          , a(n)
                          (“Purchaser”).

A.            Seller and Purchaser entered into the Real Estate Sale Agreement
dated                          , 2005 between Seller and Purchaser
(“Agreement”), regarding the sale of, among other things, the land described on
Exhibit A (“Land”).  Capitalized terms used herein but not defined shall have
the respective meanings ascribed to them in the Agreement.

B.            Pursuant to the Agreement, Seller agreed to transfer, among other
things, all rights, title and interest in certain leases, commission agreements
and service agreements with respect to the Real Property.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.             Assignment of Leases.  Seller hereby assigns to Purchaser all of
Seller’s right, title and interest in and to (i) the leases, licenses and other
similar agreements to occupy the Real Property described in Exhibit B
(collectively, the “Leases”), except that Seller hereby retains the right
(without limitation of the obligation of Purchaser to use good faith efforts) to
collect Delinquent Rents from the tenants under the Leases, including the right
to file an action for collection (provided that, in connection therewith, Seller
shall have no right to terminate any of the Leases or disturb the tenants’
possessory rights thereunder), (ii) the commission agreements described in
Exhibit C (collectively, the “Commission Agreements”), and (iii) the service
contracts described in Exhibit D (collectively, the “Service Contracts”).  The
Leases, Commission Agreements and Service Contracts are referred to collectively
herein as the “Assumed Agreements”.

2.             Assumption.  Purchaser hereby assumes all of the obligations of
Seller under the Assumed Agreements to the extent that such obligations are
required to be performed on or after the date of this Assignment.  Subject to
the terms of Sections 13(g) and (h) of the Agreement, Seller shall remain
responsible for any monetary obligations of Seller under the Commission
Agreements and Service Contracts to the extent that such obligations were due
prior to the date of this Assignment.

3.             Disclaimers.  The rights of Seller to the Assumed Agreements are
transferred in “AS IS”, “WHERE IS”, “WITH ALL FAULTS” condition, and without any
warranties, representations or guarantees, either express or implied, of any
kind, nature, or type whatsoever

M-1


--------------------------------------------------------------------------------




from, or on behalf of, Seller, and otherwise in accordance with the terms of
Section 19 of the Agreement.

4.             Counterparts.  This Assignment may be executed in separate
counterparts which, when taken together, shall constitute one document.

5.             Successors and Assigns.  This Assignment shall be binding upon
and inure to the benefit of Seller, Purchaser and their respective successors
and assigns.

[balance of page intentionally left blank; signature page follows]

M-2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date set forth above.

SELLER:

 

 

 

 

 ,

 

a(n)

 

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Its:

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 ,

 

a(n)

 

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Its:

 

 

M-3


--------------------------------------------------------------------------------




EXHIBIT A

TO ASSIGNMENT AND ASSUMPTION

LAND

M-4


--------------------------------------------------------------------------------




EXHIBIT B

TO ASSIGNMENT AND ASSUMPTION

LEASES

M-5


--------------------------------------------------------------------------------




EXHIBIT C

TO ASSIGNMENT AND ASSUMPTION

COMMISSION AGREEMENTS

M-6


--------------------------------------------------------------------------------




EXHIBIT D

TO ASSIGNMENT AND ASSUMPTION

SERVICE CONTRACTS

M-7


--------------------------------------------------------------------------------


EXHIBIT N

TENANT NOTICE LETTER

                              , 200      

VIA CERTIFIED MAIL

 

RETURN RECEIPT REQUESTED

 

 

 

 

 

Re:                               Notice of Sale of

This notice is delivered to advise you that the building named above was sold
and conveyed on                                , 200         by
                                                      (“Seller”) to
                                                       (“Purchaser”), and that,
in connection with the sale, your lease in the building was assigned to
Purchaser.  As part of such sale, your security deposit in the total amount of $
                              has been transferred to, and received by,
Purchaser, and Purchaser will be responsible for the return of said security
deposit according to the terms of your lease.  Accordingly, you are hereby
authorized and directed to make all future payments under the lease to Purchaser
at the following address:

N-1


--------------------------------------------------------------------------------




 

All communications and notices concerning your lease should be sent to:

 

 

SELLER:

 

 

 

 

,

 

a(n)

 

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Its:

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

,

 

a(n)

 

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:

 

 

 

Its:

 

 

N-2


--------------------------------------------------------------------------------


EXHIBIT O

FIRPTA AFFIDAVIT

CERTIFICATION OF NONFOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by
                                                                (“Seller”),
Seller hereby certifies the following:

1.                                       Seller is a “United States Person” and
is not a “foreign person” in accordance with and for the purpose of the
provisions of Sections 7701 and 1445 (as may be amended) of the Internal Revenue
Code of 1986, as amended, and any regulations promulgated thereunder.

2.                                       Seller’s U. S. Employer Identification
Number is                                  .

3.                                       Seller’s office address is c/o CMD
Realty Investors, 227 West Monroe Street, Suite 3900, Chicago, Illinois  60606.

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

Dated:                                      , 200          

 

,

 

 

a(n)

 

 

 

 

 

 

 

 

 

By:

 

 

 

O-1


--------------------------------------------------------------------------------


EXHIBIT P

AFFIDAVIT OF TITLE

STATEMENT REQUIRED FOR THE ISSUANCE OF

ALTA OWNERS AND LOAN POLICIES

Commitment No.:                                                   (the
“Commitment”)

Date:                                            , 200      

To the actual knowledge of the undersigned, CMD Realty Investment Fund II, L.P.,
an Illinois limited partnership (“Seller”), the following is hereby certified
with respect to the land described in the Commitment.

1.             That, except as noted at the end of this paragraph, within the
last six (6) months (a) no labor, service or materials have been furnished (by
or on behalf of Seller) to improve the land, or to rehabilitate, repair,
refurbish, or remodel the building(s) situated on the land; (b) nor have any
goods, chattels, machinery, apparatus or equipment been attached to the land or
building(s) thereon (by or on behalf of Seller), as fixtures; (c) nor have any
contracts been let (by or on behalf of Seller) for the furnishing of labor,
service, materials, machinery, apparatus or equipment which are to be completed
subsequent to the date hereof; (d) nor have any notices of lien been received
(by or on behalf of Seller), except the following, if any:
                                                                  .

2.             That all management/association fees, if any, are fully paid,
except the following:                                       .

3.             That, except as shown on the Commitment, there are no unrecorded
security agreements, leases, financing statements, chattel mortgages or
conditional sales agreements in respect to any appliances, equipment or chattels
that are owned by Seller and that have or are to become attached to the land or
any improvements thereon as fixtures or any unrecorded taxes or assessments
affecting land that have been levied, except the following, if any:
                                     .

4.             That there are no unrecorded contracts or options to purchase the
land granted by Seller or rights of first refusal to purchase the land granted
by Seller, except the following, if any: 
                                          .

5.             That there are no unrecorded leases, easements or other
servitudes to which the land or building, or portions thereof, are subject,
except the following, if any:  (i) those certain leases described on Exhibit A
hereto, (ii) matters shown on a survey of the land and/or the building(s), and
(iii) matters shown on the Commitment.

6.             There are no Judgments, Federal Tax Liens, or State Tax Liens
against Seller and/or the land.

P-1


--------------------------------------------------------------------------------




 

7.             No proceedings in bankruptcy or receivership have ever been
instituted by or against Seller, and Seller has never made an assignment for the
benefit of creditors.

8.             That there are no liens in favor of any city, town, village or
port authority for unpaid services, charges for service by any water system,
sewer system or gas system serving the land.

9.             That no services of a broker have been performed with regard to
the management, sale, purchase, lease, option, or other conveyance of interest
in the land which services have amounts due and owing that have not been paid,
except for:                                            .

Seller makes the above statements for the purpose of inducing Republic Title of
Texas, Inc. and                                   (together, “Company”) to issue
its owners or loan policies pursuant to the Commitment.  Seller does hereby
indemnify the Company for loss or damage (including reasonable attorneys’ fees,
expenses and costs) incurred by the Company as a result of any untrue statement
made by Seller herein.

By its acceptance hereof, the Company hereby acknowledges and agrees that
(a) the recourse of the Company with respect to this Affidavit of Title and the
statements made by Seller herein shall be solely to the assets of Seller, and
(b) none of the “Exculpated Parties” (as defined below) shall have any personal
liability in connection with this Affidavit of Title or the statements made
herein, and the Company shall have no recourse against any of the Exculpated
Parties or any of their respective assets.  As used in this paragraph,
“Exculpated Parties” shall mean, collectively, (1) any general or limited
partner of Seller, including, without limitation, CMD/Fund II GP Investments,
L.P., (2) any general or limited partner of such general or limited partner of
Seller, including, without limitation, CMD REIM II, Inc., and (3) any other
partner, member, shareholder, officer, director, employee, agent or affiliate or
other direct or indirect owner of (x) Seller, (y) any of the other parties
described in (2) or (3) above, or (z) any of Seller’s or such other parties’
respective constituent owners.

Notwithstanding anything contained herein, the statements made by Seller herein
shall survive for a period of six (6) months from the date hereof. 

P-2


--------------------------------------------------------------------------------




 

 

CMD REALTY INVESTMENT FUND II, L.P., an
Illinois limited partnership

 

 

 

 

 

By:

CMD/FUND II GP INVESTMENTS, L.P., an
Illinois limited partnership, its general partner

 

 

 

 

 

 

 

By:

CMD REIM II, INC., an Illinois
corporation, its general partner

 

 

 

 

 

 

 

 

 

By:

CMD REALTY INVESTORS,
an Illinois general partnership, its agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

 

 

Its:

 

 

 

P-3


--------------------------------------------------------------------------------




 

EXHIBIT A TO AFFIDAVIT OF TITLE

LIST OF LEASES

(attached hereto)

 

P-4


--------------------------------------------------------------------------------


EXHIBIT Q

SECURITY DEPOSITS

Name of Tenant

 

Balance

 

Unit

 

 

 

 

 

 

 

Kiewit Development Co.

 

$

11,523.50

 

1050

 

Intellecare, Inc.

 

$

13,146.67

 

1070

 

CMC Commercial Realty Group, I

 

$

5,731.25

 

2010

 

Financial Innovations Agency

 

$

2,500.00

 

2030

 

Winterstone Financial Services

 

$

3,310.65

 

2040

 

Newport Homebuilders, Ltd.

 

$

3,171.88

 

2080

 

FGIS Group, Inc.

 

$

12,856.25

 

3000

 

L.B. Fisher & Company

 

$

1,072.50

 

3050

 

Robert Boyd Architects, Inc.

 

$

3,081.25

 

3090

 

Brad Burns D/B/A Burns Energy

 

$

2,342.00

 

3110

 

Reckitt Benckiser Inc.

 

$

3,406.33

 

3150

 

Sova Digital Inc

 

$

47,380.00

*

3158

 

 

--------------------------------------------------------------------------------

*Letter of Credit-Bank One: 00344063

 

Sova Digital Inc

 

$

2,620.00

 

3158

 

Boyd & Boyd, LLP

 

$

3,390.63

 

3160

 

Zephyr Systems, Inc.

 

$

2,083.42

 

3190

 

 

Q-1


--------------------------------------------------------------------------------


EXHIBIT R

FGIS LEASE COSTS

R-1


--------------------------------------------------------------------------------